Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 1 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 2 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 3 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 4 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 5 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 6 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 7 of 71




EXHIBIT A
               Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 8 of 71

      ,


Environmental Consequences of the Proposed Rosemont Copper Mine: Significant Degradation to
                                Waters of the United States
                       October 5, 2017 (Revised November 30, 2017)

EPA's 404(b)(l) Guidelines (Guidelines) have been applied in the review of proposed discharges of
dredged or fill material into waters of the U.S. (waters) from the proposed Rosemont Copper Mine
(Rosemont Mine) in Pima County, Arizona. Following a comprehensive analysis of the impacts on the
physical, chemical and biological components of the aquatic environment, EPA has concluded that the
Rosemont Mine will result in significant degradation to waters. This document explains the basis for
EPA' s determination.

The Rosemont Mine Will Cause or Contribute to Significant Degradation of Waters of the United
States.

Fundamental to the Guidelines is the precept that dredged or fill material should not be discharged into
the aquatic ecosystem, unless it can be demonstrated that such a discharge will not have an unacceptable
adverse impact either individually or in combination with known and/or probable impacts of other
activities affecting the ecosystems of concern. 1 Specifically, the Guidelines provide that discharges are
not permitted if they will cause or contribute to significant degradation of waters
(40 CFR 230.IO(c)).2

EPA' s findings of significant degradation to the physical, chemical and biological components of the
aquatic ecosystem are based upon factual determinations required under the Guidelines by Subparts B
and G, and consideration of Subparts C-F, with special emphasis on the persistence and permanence of
the direct and secondary effects outlined in these subparts.

Construction of the Rosemont Mine will result in the permanent filling and loss of 40.4 acres of
jurisdictional substrate of streams covering 18 linear miles. An additional 8.9 acres of Sonoita Creek
will be filled at Sonoita Creek Ranch. This will result in a permanent and irrevocable significant adverse
effect to the aquatic ecosystem by altering the substrate elevations and bottom contours of waters;
jurisdictional waters will be permanently filled and all ecological functions associated with the
jurisdictional substrate will be lost. 3

The direct filling of the stream substrate will result in direct and secondary adverse effects to the
ecological functions at the discharge sites and in adjoining downstream tributaries through changes in
flow patterns, water circulation, sediment storage and transport and various water quality parameters.
The discharge of fill material into jurisdictional streams, seeps and springs and the associated denuding,
grading and re-contouring of adjacent contributing watershed landscapes will permanently and adversely
alter all existing natural physical and chemical characteristics, and functions of the aquatic ecosystem at
the project site. In addition, the project will result in permanent significant adverse effects to flows and
normal surface and groundwater fluctuations of high functioning receiving waters through the direct
discharge of fill material and through secondary impacts resulting from stormflow diversion, changes in


1 Guidelines for the Specification of Disposal Sites for Dredged or Fill Material (40 CFR Part 230).
2As stated in Preamble to the Guidelines, Other Requirements for Discharge "significant" means more than trivial (p. 85343).
3 See Appendix A: Environmental Setting and Significance and EPA Analysis dated November 30, 2017 of the Final Habitat

Mitigation and Monitoring Plan Pem,it NO. SPL-2008-00816-MB Rosemont Copper Project dated September /2, 2017.
                                                             1
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 9 of 71


                                                                                                                    '

channel morphology through erosion, contamination and elevated levels of suspended sediment in the
water column.

Secondary effects from increased scour will result in significant changes to water quality by increasing
total suspended sediment and turbidity in surface water flows. Elevated levels of suspended sediment or
moderate-to-high turbidity will have significant adverse effects on aquatic organisms in Barrel and
Davidson Canyon Washes and Cienega Creek. Increased suspended sediment and turbidity will smother
aquatic organisms as sediments settle out. Increases in turbidity can be expected to disrupt the feeding,
movement, spawning, and rearing of aqu~tic organisms such as native fish and amphibians.

The discharge of fill material will permanently and significantly change the chemistry and the physical
characteristics of the receiving water below the mine site through the introduction of heavy metals and
constituents in suspended and dissolved forms. The addition of contaminants will reduce the suitability
of downstream waters for populations of aquatic organisms. Decreases in surface (stormwater)
discharges from the mine site will directly and permanently alter existing surface and baseflow
hydrologic contributions to downstream receiving waters resulting in changes to the quantity and quality
of existing high functioning waters. Thus, there will be adverse changes in the location, dimensions,
structure, and dynamics of aquatic communities living in the receiving waters. Suitable living areas will
be reduced and normal movement restricted for aquatic organisms. Normal water-level fluctuation
patterns will be altered contributing to higher water temperatures and lower dissolved oxygen.

The discharge of fill material will result in direct and secondary effects on endangered species and other
aquatic organisms and wildlife through the physical and chemical modification of the aquatic ecosystem.
Exposure of aquatic food web organisms to elevated dissolved and suspended contaminants and
suspended particulates and reductions in surface (stormwater) flows from the mine site will result in
population declines or bioaccumulation in aquatic food web organisms at lower trophic levels, especially
aquatic invertebrates consumed by other fish and wildlife. A reduction or elimination of food chain
organism populations decreases the productivity and nutrient export capability of the aquatic ecosystem.

Three of the six Special Aquatic Site types described in Subpart E of the Guidelines occur on or adjacent
to the proposed project and would be adversely affected by the Rosemont Mine. Because of their
special ecological characteristics of high food-web productivity, physical habitat critical for all life
stages of aquatic life, water quality functions, and other important and easily disrupted ecological
functions, these aquatic resources are given special recognition under Clean Water Act (CWA)
regulations.4 Collectively, the Special Aquatic Sites in the project area play a regionally significant role
in maintaining the existing, high quality functions and services in this watershed: sanctuaries and
refuges; wetlands and riffle and pool complexes. The discharge of dredged and fill material at the mine
site will disrupt breeding and migratory movement of resident and transient wildlife between designated
sanctuaries and refuges. In addition, filling natural landscapes will create incompatible human uses and
access, including the establishment of undesirable exotic plants adjacent to sanctuaries and refuges.
Finally, the discharge of fill will change the balance of water supporting fish and wildlife habitat in
downstream refuges.

Riffle and pool complexes are particularly valuable habitat for wildlife at the mine site. This is because
flowing riffles and pools provide temporary breeding habitat for certain aquatic insects and amphibians,
and provide sources of drinking water for organisms that persists following cessation of rainfall in an

4
 See Guidelines, Subpart E: Sanctuaries and refuges (40 CFR 230.40); wetlands (40 CFR 230.41) and riffle and pool
complexes (40 CFR 230.45).
                                                            2
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 10 of 71




otherwise arid landscape. All pool and riffle complexes at the mine site receiving fill material will be
pennanently lost. Wetlands and riffle-pool complexes will also be adversely affected by the secondary
effects of project-induced decreases in stonnwater contributions to baseflow from the proposed project.
Decreases in baseflow linked to decreased stonnwater flows from the mine will change and disrupt
breeding, spawning, rearing, and migratory movements, or other critical life history requirements of fish
and wildlife resources.

For example, pools and riffles within the lower Cienega Creek used by Gila chub, Gila topminnow, and
longfin dace would be especially vulnerable to desiccation during the typically driest months of May
and June, and/or during droughts when these intennittent pools are embedded within long reaches of dry
streambed. Seemingly small reductions in streamflow caused by the mine during critically dry months
could cause portions of Cienega Creek to stop flowing. 5

Desert springs, often the sole sources of water for wildlife, support wetland ecosystems including rare
and endemic species. 6 Direct and secondary impacts to these seeps and springs because of the
Rosemont Mine will adversely affect the aquatic biota dependent on the range of spring-associated water
sources. Following mine construction, should springs continue to flow, the wetlands supported by the
outflow would be truncated. The amount of area suitable to support wetland species would be greatly
reduced and the species least tolerant of drying conditions would be extirpated first and eventually
replaced by transition upland species. 7 Sixty-three springs are expected to be lost from direct
disturbance or lowering of the groundwater table during construction and operation. 8

Sanctuaries and refuges are areas designated under state and federal laws or local ordinances to be
managed principally for the preservation and use of fish and wildlife resources. Portions oflower
Davidson Canyon and Cienega Creek are designated by the State of Arizona as Outstanding National
Resource Waters (ONRW) and are within the Cienega Creek Natural Preserve (CCNP), a 4,000 acre
sanctuary along 12 stream miles noted for its ecological significance and natural beauty as a desert
riparian oasis. 9•10 In addition, portions of Empire Gulch lie within the Las Cienegas National
Conservation Area (LCNCA), administered by BLM, a 45,000 acre preserve set aside in large part to
protect riparian wetlands and native aquatic organisms including endangered fish and amphibians. 11

The Rosemont Mine will significantly degrade downstream reaches of Davidson Canyon and Cienega
Creek. The state designation of Davidson Canyon and Cienega Creek as "Outstanding Arizona Waters"
affords them special protection, prohibiting any lowering of water quality. Federal regulations for state-
designated ONRWs similarly state, Where high quality waters constitute an outstanding National
resource, such as waters ofNational and State parks and wildlife refuges and waters ofexceptional
recreational or ecological significance, that water quality shall be maintained and protected. 12




5
   DEIS, p. 387.
6
   Patten, P.T., Rouse, L., and Stromberg, J.C., 2007. Isolated spring wetlands in the Great Basin and Mojave Deserts, USA:
potential response of vegetation to groundwater withdrawal. Environmental Management DOI I 0. 1007 /s00267 -007-9035-9.
16 pp.
7
   Ibid.
8
   DEIS, Table 108.
9
   Federal regulations for Outstanding National Resource Waters at 40 CFR 13 l.12(a)(3).
10
    http://rfcd.pima.gov/wrd/landmgt/cienegapreserve/
11
    https://www.gpo.gov/fdsys/pkg/PLAW - 106publ538/pdf7PLAW- 106publ538.pdf
12
    40 CFR 131.12(a)(3).
                                                             3
           Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 11 of 71




The project will also have adverse effects on several human use characteristics of the site and
surrounding natural landscapes. 13 A significant secondary adverse effect will result from the
construction of the water conveyance pipeline to support mine operations. The pipeline will transport
aquifer water to the mine that will cause significant reduction in the quantity of water and possibly the
quality of water available for municipal and private water supplies. 14 In addition, the discharge of fill
material associated with the mine will destroy and impair resources which support current recreational
activities (e.g., wildlife viewing, sightseeing, hiking, camping, hunting) at the mine site and on adjacent
natural landscapes. The discharge of fill material will mar the beauty of the natural aquatic ecosystem
for the public and property owners by degrading water quality, creating distracting activities, inducing
inappropriate development, encouraging incompatible human access, and by destroying vital _elements
that contribute to constitutional harmony or unity. Finally, discharge of fill material will modify the
aesthetic, educational, historical, recreational and scientific qualities of national forest lands and
adjacent national and regional wildlife preserves.

Discharges of Fill Material into Streams and Springs to Construct the Mine Site Will Cause
Unacceptable Adverse Impacts to Wildlife and Wildlife Habitat. 15

Destruction of Highly Diverse Assemblages of Animals and Their Habitats. 16 The Rosemont Mine
will result in the permanent loss or alteration of 5,431 acres of vegetation and will permanently fill 40.4
acres of waters, including an undisturbed hydrologic network of hundreds of headwater streams
spanning over 18 linear miles. The mine will result in the direct loss of 5 springs and 15 stock tanks,
with highly likely impacts to an additional I I springs, and possible indirect impacts to another 60
springs. 17 These streams and associated springs and wetlands provide habitat for hundreds of species of
native wildlife that will be either killed or displaced. The discharge of fill material will result in a
permanent and irrevocable significant adverse effect to the aquatic ecosystem by altering the substrate
elevations and bottom contours of waters; jurisdictional waters will be permanently filled and all
ecological functions associated with the jurisdictional substrate will be lost. All immobile, sessile, or
inactive organisms dwelling on the substrate at the discharge site will be smothered and killed, or mobile
organisms will be forced to migrate to suitable habitat, if available. Immobile organisms will include
plants, invertebrates, amphibians, reptiles, ground and nesting birds, and small mammals. Many other
typically more mobile organisms will respond to the disturbance associated with land clearing and the
discharges of fill material by seeking shelter in borrows or other cover at the disturbance site and will be
smothered. The discharge of fill material will result in the loss of breeding and nesting areas, extensive
overwintering and resting habitat for resident and migrating birds, escape cover, foraging habitat, critical
migration corridors and habitat linkages, and preferred food sources for resident and transient wildlife
species associated with the aquatic ecosystem.

Many plant and animal species depend on streams, riparian areas and adjacent terrestrial habitats at the
mine site for their survival. Many plant and animal species will be directly impacted by the mine
through the discharge of till material into waters or from mine-related construction activities. Except for
special status species, much of the information presented in the Final Environmental Impact Statement
(FEIS) on species diversity within the mine project area is neither current nor comprehensive. This
means that impacts to most plant and animal species at the mine site are underestimated. Vegetation

13 See Guidelines, Subpart F (40 CFR 230.50-230.54).
14 DEIS, pp. 329-338.
15
   See Guidelines, Subpart B (40 CFR 230.11 (e)).
16 See Guidelines, Subpart D (40 CFR 230.30·230.32).
17FEIS, Table 116, p. 583.

                                                       4
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 12 of 71




sampling in the project area in the early 1970s recorded 416 plant species and subsequent surveys of
similar vegetation communities at the mine site in the northern Santa Rita Mountains during 1986-1987
collected 628 plant species. 18• 19 Based on this information the number of plant species impacted over the
entire 5,481-acre site is likely 500-600 species. Russell et al. ( 1977) identified 138 species of birds
known to occur in the project area. 20 A total of 287 bird species have been recorded in the Santa Rita
Mountains Important Bird Area (181) which encompasses the mine site, including numerous special
status species recognized by the Forest Service (USFS). 21 Of note, the proposed project will result in the
loss of 3,634 acres within the IBI; a 2.6% loss of!BI habitat. 22 Direct impacts include loss of nesting,
overwintering, foraging, roosting, and molt migration habitat for migratory and resident birds. The mine
will result in a decrease in food and water availability for some migratory species and loss of nest sites
and cover. At least 70 species of migratory birds will be impacted by the mine through direct mortality
or the loss of suitable nest, feeding, watering and migratory habitat.23 At least 50 species of mammals
will be directly impacted by the mine. 24 The mine site supports habitat for several large predatory
mammals including jaguar, mountain lion, ocelot, bobcat, and black bear; an indication of the sites high
quality habitat and unfragmented landscape. Seven amphibian and 46 reptile species are either known or
likely to occur within the mine site. 25 • 26• 27

Collectively, it is reasonable to conclude that the mine will directly impact at least 700-750 plant and
animal species by killing and displacing individuals, or altering or destroying their habitats. A large
majority of the invertebrate, bird, mammal, reptile and amphibian species that will be directly impacted
preferentially use stream, seep, spring and riparian habitats at the mine site, for all or a portion of their
life cycles. The great diversity of species within several plant and animal groups that will be directly
impacted by the mine is highly significant.

Endangered Species. 28 According to the U.S. Fish and Wildlife Service (FWS) Amended Biological
Opinion dated April 28, 2016, construction and operation of the Rosemont Mine will result in significant
adverse effects to twelve endangered and threatened species through the permanent modification of
habitats and ecological processes upon which they depend for survival; ten of which rely in whole, or in




18 Mclaughlin, S. and W. Van Asdall, W. 1977. Flora and vegetation of lhe Rosemont area. In An environmental inventory

of lhe Rosemont area in southern Arizona, vol. 1: The present environment, edited by R. Davis and J .R. Callahan, pp. 64-98.
Tucson: University of Arizona.
19 Mclaughlin, S., and J.E. Bowers. 1990. A floristic analysis and checklist for lhe northern Santa Rita mountains, Pima

Co., Arizona The Southwestern Naturalist 35(1):61-75.
20
    Russell, S.M., Mills, G.S., and Silliman. n.d. [1977]. An inventory of the birds of the Rosemont area. In: An Environmental
Inventory of the Rosemont Area in Southern Arizona, Vol. 1: The Present Environment, edited by R. Davis and J .R.
Callahan. Tucson, AZ: University of Arizona.
21 http://ebird.org/content/ebird/
22
   SWCA. December 2013. Biologists' Report on the Affected Environment and Identification of Species for Disclosure of
Effects, Rosemont Copper Mine Project, Pima County, Arizona, Table 13, p. 156.
23
   SWCA 2013, Migratory Bird Analysis
24 Roth, E.L. n.d. [1977]. Mammals of the Rosemont Region. In: An Environmental Inventory of the Rosemont Area in

Southern Arizona, Vol. 1: The Present Environment, edited by R. Davis and J.R. Callahan, pp. 195- 217. Tucson, AZ:
University of Arizona.
25fEIS, Chapter 3; SWCA 2013a, b
26 Lowe, C.H. and T .B. Johnson. 1977. Fishes, amphibians, and reptiles of the Rosemont site. In: An Environmental
Inventory of the Rosemont Area in Southern Arizona, Vol. 1: The Present Environment, R. Davis and J.R. Callahan, eds.
27 http: //eebweb.arizona.edu/collections/Hem/Amphibian.him Accessed November-December 2015.
28 See Guidelines, Subpart D (40 CFR 230.30)

                                                               5
           Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 13 of 71




significant part, for survival on the aquatic ecosystem (Table 1).29 This includes corresponding critical
habitat for seven of these listed species.

The FWS concluded the mine construction and operation will contribute to effects that will further
diminish stream and spring surface flows, pool depths, sizes, and volumes, and reduce water quality,
thereby . .. resulting in significant degradation of the aquatic ecosystem on which the Gila Chub, Gila
topminnow, desert pupfish, Huachuca water umbel, Chiricahua leopard frog, and.northern Mexican
gartersnake depend ... }Jegardless of the ultimate determinations regarding the effects of the proposed
action and its conservation measures on the affected species and critical habitats, the relatively minor
mine drawdown-related effects (and mine effects plus the relatively greater climate change effects) in
the main stem ofCienega Creek still represent sig11ijicant degradatio11s [emphasis added} of the
aquatic ecosystem. 30

Impacts described EPA's Guidelines within Subpart D - Potential Impacts on B~ological Characteristics
of the Aquatic Ecosystem, including impacts to threatened and endangered species(§ 230.30) should be
considered in making factual determinations and findings of compliance with Subpart B- Compliance
with the Guidelines. The FWS Amended Biological Opinion findings support a finding under the
Guidelines that the proposed mine will result in the significant adverse impairment and destruction of
aquatic, wetland and riparian habitats upon which ten threatened and endangered species depend (Table
I). This includes, but is not limited to, significant adverse effects of the mine on elements of the aquatic
environment which are particularly crucial to the health and survival of threatened and endangered
species such as adequate quantities of good quality water, spawning and maturation (e.g., rearing) and
nesting areas, protective cover, adequate and reliable food supply, and resting areas for migratory
species (Refer to 40 CFR §230.30(b)(2)).




29
   Amended Final Biological and Conference Opinion for the Rosemont Copper Mine, Pima County, Arizona dated April 28,
2016.
30
   Ibid. Summary of Effects to Aquatic Ecosystem, p. 60
                                                          6
              Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 14 of 71




Table 1. Federally Listed Species and Critical Habitat Significantly Impacted by the Rosemont Mine and
t hear
    . R eIations
             '    h'1ps to A.quatic• H a b'1tats
                  Species                      )!:ndangered    Relationship to Aquatic   Will Degradation of
                                                 Species Act          Environment'        Aquatic Habitat
                                                   Status1                                Adversely Affect
                                                                                              Species?"
  Gila chub                                                  All life stages depend on
  (Gila intermedia)                                E,CH      aquatic resources for              Yes
                                                             survival.
  Gila topminnow                                             All life stages depend on
  (Poeci/iopsis occidemalis                           E      aquatic resources for              Yes
  occidentalis)                                              survival.
  Chiricahua leopard frog                                    All life stages depend on
  (Litl,obates cl1irica/111e11sis)                 T,CH      aquatic resources for              Yes
                                                             survival.
  Desert pupfish                                             All life stages depend on
  (Cyprinodon mac11/ari11s)                           E      aquatic resources for              Yes
                                                             survival.
  Northern Mexican gartersnake                               Relies on aquatic resources
                                                   T,CH                                         Yes
  (Tham11ophis eq11es mega/ops)                              for food and water suuoly
  Huachuca water umbel                                       All life stages depend on
  (Lilaeopsis schafft1eria11a var.                 E,CH      aquatic resources for              Yes
  rec11rva)                                                  survival.
  Jaguar                                                     Relies on aquatic resources
  (Pa11thera onca)                                 E,CH      for food and water supply,         Yes
                                                             wildlife corridor movement
  Ocelot                                                     Relies on aquatic resources
  (Fe/is pardalis)                                    E      for food and water supply,         Yes
                                                             wildlife corridor movement
  Southwestern willow flycatcher                             Relies on aquatic resources
  (Empidonax trail/ii extimus)                     E,CH      for breeding, foraging and         Yes
                                                             protective cover
  Western yellow-billed cuckoo                               Relies on aquatic resources
                                                   T,CH2                                         Yes
  (Coccyz11s american11s)                                    for breedine and fora2in2
    Lesser long-nosed bat
    (Leptonycteris c11rasoae                        E                           NIA                             NIA
    yerbabue11ae)
    Pima pineapple cactus
    ( Coryp/1a11t/1a sclieeri var.                  E                           N/A                             NIA
    rob11stis11i11a)
1
  E = Endangered, T = Threatened, CH = Critical Habitat
2Critical
          habitat designation pending
3
  See Guidelines al 40 CFR 230. 10(c)(2) and 40 CFR 230.30
4
 1n other words, will the proposed activity result in the impairment and destruction of aquatic habitats to which these species
are limited? This includes, but is not limited to, significant adverse effects on the elements of the aquatic environment which
are particularly crucial lo the survival of some threatened and endangered species such as adequate good water quality,
spawning and maturation (e.g., rearing) and nesting areas, protective cover, adequate and reliable food supply, and resting
areas for migratory species. Refer to 40 CFR 230.30(b)(2).




                                                               7
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 15 of 71




Bird Ovenvintering Areas. 31 The Rosemont Mine site contains critically important grassland,
woodland, stream, wetland and riparian habitats that support populations of many species of
overwintering birds and thus constitutes a "key wintering area."32 Riparian woodlands in the Southwest
Avifaunal Biome (which encompasses the project site), including those adjacent to non-perennial
waters, support the highest diversity of land bird species and the highest vulnerability to population
declines in the United States.33 The findings of Rich et al. (2004) and Berlanga et al. (2010) are
consistent with the research of other scientists with respect to biological diversity of breeding and
overwintering migratory birds; the critical significance of semi-desert grasslands, oak woodlands, and
xeroriparian or ephemeral wash areas during winter to the health and survival of migratory and resident .
birds. 34 •35

Of significance and per SWCA (2013): 36

        At the more local level, in the vicinity ofthe proposed [Rosemont Mine] project, Russell et
         al. (n.d. [19771) recorded 45 ovenvintering bird species on their four transects, conducted
         between January 26 and Febntary JO, 1976, wizen migratory movements were expected to
         be lowest; this is therefore a conservative estimate of the number ofspecies that may use
         the habitats outside this narrow window. Other species were opportunistically observed
         outside of the sun1ey transects. Nevertheless, their results confirm a high diversity of
         overwintering species, including short-range migratory species, long-range migratory
        species, and resident species. Ovenvintering bird species that occur in the Rosemont area
         (Russell et al. n.d. [1977}) include (but are not limited to) at least 5 raptors (not including
         the golden eagle, observed in winter 2009 [see the "Bald and Golden Eagles " section in
         this document}), 4 woodpeckers, 3 corvids, 3 wrens, and at least 12 species ofsparrows.
         The most-detected species during their winter transects included mourning dove (Zenaida
        macroura), Mexicanjay, Bewick's wren, ruby-crowned kinglet (Regulus calendula), house
        finch (Carpodacus mexicanus), canyon (or brown) towhee, ntfous-crowned sparrow
         (Aimophila ntficeps), black-throated sparrow, Brewer's sparrow (Spizella breweri), dark-
        eyedjunco (Junco hyema/is). and huge numbers ofchipping sparrows (Spizella passerina).
        Some of the short-distance migrants that v.·1intered in the adjacent valleys but were present
        during breeding season in the Rosemont area include Cassin 's sparrow, lark sparrow,
        Botteri 's sparrow, northern cardinal (Cardinalis cardinalis). and pyrr/zuloxia (Cardinalis
        sinuatus). Additionally, approximately 180 species of birds have been documented within
        the Santa Rita Mountains Important Bird Area [which encompasses the mine site] during
        the months ofDecember, January, and February from 1900 to 2013 (eBird 2013b).



31
   See Guidelines, Subpart C (40 CFR 230.22) and Subpart D (40 CFR 230.32)
32
   SWCA 20 13, Migratory Bird Analysis
33
   Rich, T.D., Beardmore, C.J., Berlanga, H., Blancher, P.J., Bradstreet, M.S.W., Butcher, G.S., Demarest, D.W., Dunn, E.H.,
Hunter, W.C., Inigo-Elias, E.E., KeMedy, J.A., Martell, A.M., Panjabi, A.O., Pashley, D.N., Rosenberg, K.V., Rustay, C.M.,
Wendt, J .S., and Will. T.C. 2004. Partners in Flight North American Landbird Conservation Plan. Ithaca; New York: Cornell
Lab of Ornithology.
34
   Ibid.
35
   Berlanga, H., Kennedy, J.A., Rich, T.D., Arizmendi, M.C., Beardmore, C.J., Blancher, P.J., Butcher, G.S., Couturier, A.R.,
Dayer, A.A., Demarest, D.W., Easton, W.E., Gustafson, M., Inigo-Elias, E., Krebs, E.A., Panjabi, A.O., Rodriguez Contreras,
V., Rosenberg, K.V., Ruth, J.M., Santana Castellon, E., Vidal, R.M., and Will. T . 2010. Saving Our Shared Birds: Partners
in Flight Tri-National Vision for Landbird Conservation. Ithaca, New York: Cornell Lab or Ornithology.
36
  1bid. SWCA 2013. p. 50.
                                                              8
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 16 of 71




Specifically, there will be 5,431 acres of direct impacts to natural vegetation types from the Rosemont
Mine, including direct habitat impacts to 585 acres of riparian, 2,557 acres of grassland, and 2,690 acres
ofMadrean evergreen scrub.37 The Madrean pine-oak woodlands ecoregion is an internationally
recognized biodiversity hotspot featuring significant levels of biodiversity that is under threat from
humans. 38 Although the most biologically diverse wintering ground for short- and long-range bird
migrants in the United States, southeastern Arizona is threatened by habitat fragmentation and
degradation. The Rosemont Mine's direct disturbance of over 5,000 acres would contribute to
significant degradation in habitat quality and quantity for overwintering birds within the mine site and
southeastern Arizona. Additionally, since grass cover and grass-seed production are important in both
habitat selection and overwinter survival of southwestern grassland birds, any disturbance of large
expanses of grasslands at the mine would be expected to have negative impacts on any migratory bird
species that would winter in the area, including birds moving between habitat types (e.g.. between
ephemeral wash/xeroriparian and grassland habitats).39 A direct consequence of construction of the
Rosemont Mine will be a significant reduction in the carrying capacity of riparian and other associated
habitat types at the mine site for overwintering and resident birds. The mine will fill over 18 linear miles
of ephemeral stream and associated xero-, meso- and hydro-riparian habitat causing significant
degradation of the aquatic ecosystem used as a preferred food source and resting area by resident and
overwintering birds. 40 The discharge of fill material will lower overwintering bird abundance and
diversity and disrupt normal functions of the aquatic ecosystem leading to significant reductions in
overall biological diversity.

Fragmentation of Critical Animal Migration Corridors.41 The Santa Rita Mountains provide several
critical regional animal movement corridors or wildlife linkages. 42 The natural topography of the mine
site will be irreversibly changed by the re-contouring of the site and the filling of the extensive stream
network. The mine will result in significant fragmentation of six animal movement corridors and this
will significantly disrupt animal dispersal and migration patterns for many species currently using these
corridors. 43 Within the six impacted corridors, a total of 1,626 acres of habitat will be directly impacted,
including the permanent filling of jurisdictional waters comprising the stream network at the mine site.44
Thus, the discharge of fill material will result in the loss of corridors critical to animal movement and
migration for numerous resident and transient wildlife species. The fragmentation of animal migration
corridors has the potential to adversely disrupt populations of animals utilizing adjacent mountain ranges
through restrictions to their natural dispersal routes.

Reduction in Streamflow Will Cause Unacceptable Adverse Impacts to Waters in Barrel and
Davidson Canyons and Lower Cienega Creek.45

Ephemeral and intermittent streams in arid environments perform the same critical hydrologic functions
as perennial streams in wetter environments by moving water, sediment and debris through the stream

37 FEIS,  Table 2, p. 666.
38
    Myers, N., Mittenneier, R.A., Mittenneier, C.G., Gustavo, A., da Fonseca, B., and J. Kent. 2000. Biodiversity hotspots for
conservation priorities. Nature 403: 853-858.
39
   Bock, C.E., Bock, J.H. 1998. Response of winter birds to drought and short-duration grazing in southeastern Arizona.
Conservation Biology 13(5):1117-1123.
40
    See Guidelines, Subpart D (40 CFR 230.22).
41
    See Guidelines, Subpart D (40 CFR 230.32).
42 FEJS, Table 118, Figure 76
43
   FEIS, Table 129.
44
    Ibid.
45 See Guidelines, Subpart B (40 CFR 230.11 (b)).

                                                               9
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 17 of 71




network and providing connectivity within the watershed. 46 Streams in semi-arid regions are complex
systems due to wide fluctuations in the distribution, amount and timing of precipitation. This hydro logic
variability is reflected in the storm flow data for Barrel and Davidson canyons. Surface flow monitoring
stations in Barrel and Davidson canyons provide detail on the current frequency, magnitude, duration
and volume of tlows. 47 During 2013; Barrel Canyon experienced a total of 23 days of storm flow, while
Davidson Canyon had a total of2 days of stormflow. In 2014, stormtlow was 47 days for Barrel and 8
days for Davidson, respectively. Peak summer stormflows in 2014 in Barrel and Davidson canyons
measured nearly 300 and 500 cfs, respectively, an indication that even relatively small washes in
mountainous areas can generate very high discharges over short periods of time. For 2013-2014, Barrel
Canyon contributed much greater total flow volume (as measured immediately downstream from the
confluence of Davidson and Barrel canyons) than Davidson Canyon upstream of their confluence;48
another indication of the significance of surface flow contributions from Barrel Canyon at the mine site
to Davidson Canyon. That Barrel Canyon provides a disproportionally high amount of surface water
within the Davidson Canyon watershed relative to its drainage area is because Barrel Canyon drains
most of the higher elevations of the watershed where the orographic effect produces greater precipitation
and runoff. 49 • so

All stream channels in the Davidson Canyon watershed are variously connected by surface and shallow
subsurface hydrologic pathways to downstream waters. 51 Runoff generated by greater amounts of
precipitation falling over higher-elevation headwater streams at the mine site concentrates as stormflow
and as these stormflows travel downstream some water is lost as recharge to the shallow alluvial aquifer.
Barrel Canyon contributes surface and shallow alluvial water to Davidson Canyon and lower Cienega
Creek. The additive contribution of stormwater and shallow subsurface flows from Barrel Canyon
increases the total amount of storm and alluvial water available to downstream reaches of Davidson
Canyon and lower Cienega Creek, including ONRW reaches.

46
   Levick, L. D., Fonseca, J., Goodrich, D., Hernandez, M, Semmens, D., Stromberg, J., Leidy, R., Apodaca, M., Guertin,
D.P., Tluczek, M., Kepner, W., 2008. The ecological and hydrological significance of ephemeral and intermittent streams in
the arid and semi-arid American southwest. U.S. Environmental Protection Agency and USDA/ARS Southwest Watershed
Research Center, EPA/600/R-08/ 134, ARS/233046, 116 pp.
47 Letter to USFS from Hudbay dated January 22, 2015. Attachment: Water and Earth Technologies (January 6, 2014).

Analysis of Barrel Canyon and Davidson Canyon Instrumentation Data December I, 2013- December 31, 2013. Prepared for
the Rosemont Copper Company.
48
   Ibid.
49
   Powell, B., Fonseca, J. and F. Postillion. 2015. New analysis of stormflow and groundwater data from Davidson Canyon:
evidence for influence of stormwater recharge of groundwater. Memorandum prepared by and for the Pima County Office of
Sustainability and Conservation and Pima County Regional Flood Control District. December 13, 2015. 9 pp.
so Letter to Colonel D. P. Helmlinger, Commander, South Pacific Division, Corps of Engineers and Alexis Strauss, Acting
Regional Administrator, EPA, Region 9, from C.H. Huckelberry, Pima County Administrator, RE: Rosemont Copper Mine,
Section 404 Clean Water Act, dates June 6, 201 7.
si Rosemont Copper Integrated Watershed Summary June 2012. Rosemont clearly acknowledges that precipitation falling at
higher elevations of the mine site results in aquifer recharge and flows by deep, shallow and alluvial stream channel pathways
into Barrel and Davidson canyons and lower Cienega Creek resulting in groundwater discharging to the surface as baseflow.
EPA rejects the conclusions in the FEIS arguing that stormwater flows originating in the higher-precipitation areas of the
mine site (representing 13% of the total Davidson Canyon watershed) are somehow entirely hydrologically isolated from, or
provide insignificant contributions to, the downstream ONRWs in Davidson Canyon and lower Cienega Creek. Such
speculation ignores our current scientific understanding of how water moves through surface and sub.surface pathways along
hydrologic gradients in the Cienega Creek watershed (See Letter from C.L. Huckelberry, Pima County Administrator, to
William James, U.S. Anny Corps of Engineers and Kerwin Dewberry, Forest Supervisor, Coronado National Forest,
regarding New Infonnation: Rosemont Copper Mine, Section 404 Clean Water Act, dated September 28, 2017). The scientific
literature supports our understanding that for arid regions such as the Cienega Creek watershed, water originating as surface
or stormflow in the wetter headwaters can infiltrate into the alluvial stream chaMel and reappear at great distances
downstream as stream surface flow/baseflow (e.g., Levick et al. 2008).
                                                             10
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 18 of 71




Sub-flow that originates from stonnflows in Barrel and Davidson canyons follows a hydraulic gradient
downstream as water perched above bedrock overlain by shallow alluvium. The shallow groundwater
aquifer of Davidson canyon is highly responsive to pulses of baseflow or stormflow. 52 As shallow
groundwater levels rise and fall so does the length of flow in Davidson Canyon increase and decrease. 53
Stonnwater-generated shallow alluvial water eventually reappears within Davidson Canyon and lower
Cienega Creek ONRWs supporting low-surface flow, which is especially important to sustaining aquatic
organisms and their habitats during the drier portions of the year. 54 Low-surface flow is critical to
maintaining riffles and pools and wetlands; Special Aquatic Sites used by a variety of sensitive plant and
animal species in Davidson Canyon and lower Cienega Creek. 55

Effects of Rosemont Mine on Storm Flows. The Rosemont Mine will result in alteration of the natural
surface hydrology through the direct fill of waters, the loss of contributing watershed area, and the
modification of natural flow from the construction of in-channel stonnwater basins and diversions
designed to retain, slow or convey storm water around mine areas. During the active 20-25 years of
mining at the site, the proposed project will reduce stormwater runoff from the project area by greater
than 30-40%, reducing surface flow at the Davidson Canyon/Cienega Creek confluence by a minimum
of7.6-10.2%. 56 • 57 • 58

The Pima Association of Governments (PAG) has conducted 20 years ofhydrologic monitoring along
Cienega Creek, including documentation of the relative contribution of surface and shallow subsurface
flows from Davidson Canyon Wash to base flows in Cienega Creek. 59 Davidson Canyon Wash, an
intermittent stream upstream of its confluence with Cienega Creek, contributes significant flood flows to
Cienega Creek. Through analysis of water chemistry and stable isotopes, PAG found that between 8 and
24% of perennial flows during the lowest flow period in Cienega Creek are attributable to Davidson
Canyon Wash's underflow contributions. Any decreases in the surface flows of Barrel Canyon and
Davidson Canyon resulting from the mine will significantly reduce the contribution of water that
sustains the low-water surface flows of Davidson Canyon and lower Cienega Creek OA Ws. 60• 61 • 62 Even
seeming small statistical changes in low-water surface flows of a few percent will cause or contribute to

52 Ibid. Powell, B., Fonseca, J., and F. Postillion. 2015.
53 Ibid.
54 Pima Association of Governments. 2003. Contribution of Davidson Canyon to Base Flows in Cienega Creek, 40pp.
55 Powell. B.L.. Orchard. L.. Fonseca. J. and Postillion. F. 2014. Impacts oflhe Rosemonl Mine on hydrology and lhreatened

and endangered species of the Cienega Natural Preserve. Pima Counly. AZ.
56 Email from Chris Garrett, SWCA to Rohen Leidy, EPA dated September 15, 2015. We believe the reduction in surface

flow is underestimated.
57 The FEIS likely significantly underestimates the reduction in stormwater discharge from the mine because their modeling

uses inappropriate precipitation values. We believe that this results in a significant underestimation of the estimated reduction
in stormwater runoff from the project area. Refer to comments in a letter from Pima County to ADEQ, dated April 4, 2014.
58 Letter from C.H. Huckelberry, Pima County Administrator, to Rosi Sherrill, ADEQ, regarding 2017 Addendum to Water

Quality Permit, Rosemont Copper Project ACOE Application No. SPL - 2008-00816-MB.
59 Ibid. Pima Association of Governments 2003.
60 Rosemont Copper acknowledges that the surface recharge supporting low-water surface flows along the length of

Davidson Canyon would be reduced by the mine and this would reduce surface flow in Cienega Creek. Rosemont Copper
estimates that the surface recharge supporting low-water surface flows along the length of Davidson Canyon would be
reduced by the mine by approximately 10% and this would reduce low-water surface flows in Cienega Creek by 0.8 and
2.3%. Integrated Watershed Summary. June 2012. Rosemont Copper.
61 The FEIS recognizes the hydrologic coMectivity between surface flow and sub-flow and funher acknowledges that the

predicted reduction in surface flow could result in a reduction in recharge to the shallow alluvial aquifer and sub-flow
supporting low-water surface from Davidson Canyon into Cienega Creek (p. 554).
62 Ibid. Powell, B., Fonseca, J., and F. Postillion. 2015.

                                                               11
           Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 19 of 71




significant degradation of the aquatic ecosystem through loss of aquatic habitat and declines in water
quality in Davidson Canyon and lower Cienega Creek, especially during the June when stream flows are
at their lowest levels.

Several recent reports by Pima County clearly establishes the strong positive relationship between the
amount of surface water flow and shallow subsurface flow in Davidson Canyon and Cienega Creek. 63
These Pima County studies conclude that any reductions in groundwater, which includes shallow
subsurface alluvial groundwater originating from stormflows, from the mine will significantly reduce
low-water surface flows, and that as low-water surface flows decrease the reach and extent of surface
flow will decrease and fragmentation of remaining pools will increase in Davidson Canyon and lower
Cienega Creek ONRWs. Smaller, shallower and more fragmented pools in Davidson Canyon and lower
Cienega Creek will significantly reduce the extent of surface water and habitat critical for the survival
for aquatic organisms, including Gila Chub. 64 The presence of three fish and one frog (i.e., Gila chub,
Gila topminnow, longfin dace) three of which are listed as endangered by the FWS, have been.recently
documented from pools at the confluence of Davidson Canyon and Cienega Creek. 65 • 66 Decreases in
low-water flow in lower Cienega Creek will result in increased water temperatures. 67 • 68 Relatively small
increases in water temperature in remaining pools in lower Cienega Creek will cause or contribute to
significant reductions in the amount and quality of suitable habitat for fish and other aquatic organisms,
including riparian wetlands. 69

In summary, reductions in surface and delayed shallow subsurface water contributions to low-water or
base flows will result in decreases in water levels, adversely affect the flow and circulation of water,
increase water temperatures7°, potentially result in increased harmful algal blooms, reduce aquatic plant
and animal species abundance and diversity, and disrupt the normal functions of the aquatic ecosystem
leading to reductions in overall biological productivity. 71 Reductions in stormwater runoff reduces the
available assimilative capacity of the downstream waters increasing the concentration or load of
pollutants in suspension or solution in the aquatic environment, modifying sediment transport and the
water availability for downstream use. This will result in unacceptable adverse impacts to water quality,
riparian vegetation and wildlife use, including endangered, threatened and sensitive aquatic species.
Therefore, mine-related reductions in the surface flow and surface flow contributions to low-water flow
in Davidson Canyon and lower Cienega Creek ONRWs will result in significant degradation of the
aquatic ecosystem.



63
    Ibid. Powell el al. 2014, Powell et al. 2015, and Letter from C.L. Huckelberry, Pima County Administrator, to William
James, U.S. Anny Corps of Engineers and Kerwin Dewberry, Forest Supervisor, Coronado National Forest, regarding New
information: Rosemont Copper Mine, Section 404 Clean Water Act, dated September 28, 2017.
"" Ibid. Powell et al. 2014.
0
    Leidy, R.A. 2013. Transcribed Field Notes pertaining to observations made within the Cienega Creek Watershed, including
Davidson Canyon and Empire Gulch, Pima Co., AZ. San Francisco, California: U .S. Environmental Protection Agency. June
28.
66 SIR (2015).
67
    Pima County. October 5, 2015. Memorandum to Dr. Robert A. Leidy, EPA, San Francisco. Cienega Creek base flow and
its relationship to waler temperature. 5 pp.
68
    Amended Final Biological and Conference Opinion for the Rosemont Copper Mine, Pima County, Arizona dated April 28,
2016.
69
   1bid. Powell et al. 2014.
70
    Memorandum from Ian Murray, Pima County Office of Sustainability and Conservation to Dr. Robert A . Leidy, EPA,
regarding Cienega Creek Base Flow and its Relationship to Water Temperature, dated October 5, 2015.
71
   See Guidelines, Subparts C and D (40 CFR 230.22-230.23 and 230.30-230.32).
                                                            12
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 20 of 71




Reduction in Sediment Delivery Will Cause Unacceptable Adverse Impacts to Waters in Barrel
and Davidson Canyons and Lower Cienega Creek. 72

At post mine conditions, the Rosemont Mine project will reduce sediment delivery by 32.4% from the
project site, and by approximately 4% at the Davidson Canyon outlet. 73 These estimates were made
based on average annual sediment delivery. Contrary to the conclusions made by the USFS, reduction
in sediment delivery to downstream waters will result in unacceptable adverse impacts to waters,
including ONRWs. 74

Polyakov et al. (2010) analyzed 34 years of precipitation, runoff, and sediment data from eight
watersheds in Arizona. 75 They found that runoff amount and runoff peak rate were the most important
factors for explaining variation in sediment yield. Typical of ephemeral systems, large flows can move
great quantities of sediment, and even smaller rainfall events can have notable contributions to sediment
yield. 76 Material accumulated during drier periods is released downstream during large, infrequent
storms. 77

 In addition, sediment is transported in suspension as well as bed load. Sediment may travel in
suspension at steeper slopes (e.g., Rosemont Mine site) and as bed-load at shallower slopes
downstream. 78 Levick et. al. (2008) states, Ultimately, as headwater streams equilibrate to the new flow
regime and their importance as a sediment source declines, channel entrenchment will likely shift
further and further downstream. The cumulative effect of many entrenching channels is a significant
increase in sediment load in downstream waters. 19

Reductions in sediment delivery from the Rosemont Mine will degrade water quality by
geomorphologically altering the stream bed, creating soil scour in some downstream areas and
aggradation in others. Total suspended sediment will be increased in surface water flows in some
reaches. Aggradation and scour will result in the filling and scouring of pools and riffles used by fish
and other aquatic organisms. _Elevated levels of suspended sediment or moderate-to-high turbidity will
likely have significant adverse effects on aquatic organisms in Davidson Canyon Wash and Cienega
Creek.

It has been suggested by the USFS that the presence of downstream bedrock grade control structures
will prevent streambed degradation, and sediment transport capacity of flowing water will be maintained


72
   See Guidelines, Subpart B (40 CFR 230.11 (c)).
73
   FEIS, Table 104 and DEIS, Table 87.
74
   FEIS, p. 466- 467. The USFS concluded no change in the geomorphology of the channel is expected to occur because of
the proposed Rosemont Mine. Their analysis evaluated average annual sediment delivery, underestimating sediment delivery
during high intensity storm events, where runoff amounts and peak rates are key factors in sediment delivery. In addition,
they did not use sediment transport models given the difficulty of applying models to ephemeral systems. The USFS'
Patterson and Annandale (2012) technical memorandum made no reference to historic and recent flow data at the USGS gage
in Barrel Creek at the time of the survey nor did it include any survey of Davidson Canyon Wash during their two-day
observational field visit. See technical reports cited (Zeller 2010a, 2010b, 2012) and Technical Memorandum from Patterson
and Annandale, Golder Associates, to Chris Garrett, SWCA Environmental Consultants, 2012.
75 Polyakov, V.O., Nearing, M.A., Nichols, M.H, Scott, R.L., Stone, J.J., and McClaran, M.0., 2010. Long-term runoff and

sediment yield from small semiarid watersheds in southern Arizona, Water Resource. Res. 46, W09512.
76 Ibid.
77 Ibid. Levick et al. 2008.
78 Letter from C.H. Huckelberry, Pima County Administrator to ADEQ, dated April 4, 2014.
79 Ibid, Levick et al. 2008. p. 34.

                                                            13
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 21 of 71




despite construction of the Rosemont Mine. 80 Although grade control structures may limit the upstream
propagation of down-cutting, they do not correct downstream degradation. Downstream flows will
adjust to new equilibrium conditions by increasing sediment discharge downstream of the grade control
structure, thus increasing channel scour. This condition currently exists at Pantano Dam on Cienega
Creek where, to date, there is ten feet of scour below the dam.

Discharge of Contaminants from the Rosemont Mine Will Cause Unacceptable Adverse Impacts
to Waters in Barrel and Davidson Canyons and Lower Cienega Creek.81
Reduction in sediment transport and storm flow, and the predicted runoff of mine contaminants from the
proposed Rosemont Mine will degrade water quality resulting in significant degradation to downstream
waters, including ONRWs.

The Rosemont Mine, covering over 4,750 acres, will convert headwater streams which currently serve
as sources of freshwater dilution into sources of pollution. This pollution, in the form of heavy metals
and other constituents, will run off the mine site and degrade the water quality of downstream waters.
The USFS speculates that the contamination coming off the mine will attenuate as it travels downstream
to Davidson Canyon ONRW, but this is likely not case. In fact, contaminated mine runoff is additive;
increasing concentrations of heavy metals to existing downstream waters and worsening water quality.
Concentrations of heavy metals will increase more so, with the diversion of 30-40% of the stormwater
that normally flows off the site during the life of the mine.

In the FEIS, the USFS stated that a screening-level analysis of runoff from waste rock indicated two
constituents may be elevated in mine runoff at levels that could present antidegradation problems: total
and dissolved molybdenum, and total and dissolved sulfate. 82 In the analysis of soil cover runoff,
dissolved arsenic, dissolved iron, and dissolved sodium could present antidegradation problems. 83
Dissolved and total mercury is substantially higher than the water quality of downstream waters
indicating a potential for degradation from stormwater interacting with soil cover. 84

Based on our analysis of the water quality data, stormwater runoff from the mine's waste rock and soil
cover contaminated with lead, mercury, molybdenum, selenium, silver, sodium and sulfate will degrade
the water quality of Barrel Canyon, Davidson Canyon and Cienega Creek. As shown in Table 2, the
water quality of predicted runoff from waste rock and soil cover exceeds the water quality of
downstream waters. Mine runoff containing metals such as lead (dissolved) and mercury (dissolved and
total) are predicted to be 1-2 orders of magnitude greater than the water quality of Davidson Canyon, an
ONRW. 85

EPA believes compliance point dams will exacerbate the unacceptable downstream water quality
impacts. These dams will likely release contaminated runoff in concentrations exceeding predicted
stormwater runoff water quality as shown in Table 2. Each dam would be approximately 6 feet tall and
approximately 100-200 feet wide with a storage capacity of 2 acre-feet. The dam allows for the settling

°FEIS, p. 466
8
81
    See Guidelines, Subpart B (40 CFR 230.1 l(d)).
82
    FEIS, p. 549.
83 Ibid.
84
   1bid. Most waste rock samples contained mercury concentrations below detection limit and therefore were not incorporated
into the analysis (the detection limit is higher than surface water standard). One legitimate sample had a very high
concentration of mercury (0.03 mg/L).
uRunoff from heavy metals, including mercury runoff, is significantly underestimated due to averaging of test samples.
                                                            14
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 22 of 71




of sediment, detains stormwater temporarily and is the final onsite location where stormwater will be
monitored. 86 During storm events, water that has been in contact with waste rock and soil cover, would
be temporarily impounded and slowly released through the porous rock-fill dam. Large storm events
may overtop or destroy the dam and proceed downstream. 87 It is anticipated that localized storm events
will blow out these storage zones resulting in discharges of concentrated sediment and water-soluble
metals contaminating downstream waters.

Studies analyzing the patterns of storage, transfer and sediment-associated metal dilution in arid systems
reveal the presence of metal contaminants downstream of mine sites. Ciszewski (2001) discusses high
magnitude flood events on metal contamination patterns in surface bottom sediments. Sediment
associated metals accumulate in the river during periods of low discharge and are suspended and
transported during flood events especially during higher-magnitude floods where the risk of metal
mobilization increases. 88 This study comports with Navarro et al. (2008) which found metal transfer
from mines is strongly influenced by a semi-arid climate with heavy rainfall during short rainy seasons
contributing largely to the dispersion of pollutants over an extensive area. 89

Riverbank desiccation and the lack of vegetation in ephemeral channels during the dry season make
these areas vulnerable to oxidation and transport during the wet season. Remobilization of metals within
slack water channel environments via evaporation or during seasonal flooding presents a potential risk to
remnant aquatic biota that utilize this aquatic resource. 90

Heavy metals can cause significant harm to human health and the environment. Heavy metal
contamination from the mine is persistent, impairs aquatic life use, and cannot be easily mitigated or
removed from stream channels. A heavy metal such as mercury. can bioaccumulate, biomagnify in
aquatic food chains causing significant toxicity in the aquatic environment. 91 •92 Mobilization of mercury
in an aqueous phase can be influenced by many processes primarily precipitation and dissolution of
solids, complex formation and redox reactions. In semi-arid _environments, dissolution of mercury and
metal-sulfate salts results in their transport during episodic high intensity storm events. Per Navarro
(2008), this is likely the case for other heavy metals such as iron, lead and zinc. 93

Uptake of selenium by biota causes toxicity in aquatic organisms. Several studies have concluded that
selenium expresses its' toxicity in mammals, birds and fish primarily through the food chain, with
bioaccumulation of selenium in aquatic plants and invertebrates leading to toxicological impact and
change in aquatic communities.94 Maier et al. ( 1998) as cited in Hamilton (2004) found that short pulse


86  FEIS, p. 46-47.
87  Ibid.
88 Ciszewski, D., 2001. Flood-related changes in heavy metal concentrations within sediments of the Biala Przemsza River.

Geomorphology 40: 205-218.
89 Navarro, M.C., Perez-Sirvent, C., Martinex-Sanchez, M.J., Vidal, J., Tovar, P.J., Bech, J., 2008. Abandoned mine sites as a

source of contamination by heavy metal: a case study in a semi-arid zone. Journal of Geochemical Exploration 96: 183-193.
90
    Taylor, M.P., Hudson-Edwards, K.A., 2008. The dispersal and storage of sediment-associated metals in an arid river
system: The Leichhardt River, Mount Isa, Queensland, Australia. Environmental Pollution 152:193-204.
91
    Navarro, A., 2008. Review of characteristics of mercury speciation and mobility from areas of mercury mining in semi-arid
environments. Rev. Environ. Sci. Bioteclmol. pp. 287-306.
92 U.S. Environmental Protection Agency. 1997. Mercury study report to Congress: An ecological assessment for

anthropogenic mercury emissions in the United States. Vol. 6. EPA-452/R-97-008. U.S. Environmental Protection Agency,
Office of Air Quality Planning and Standards and Office of Research and Development. December.
9
  l Ibid. Navarro. 2008.
94
    Hamilton, S., 2004. Review of selenium toxicity in the aquatic food chain. Science of the Total Environment 326: 1-31 .
                                                             15
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 23 of 71




precipitation events can quickly load selenium into an aquatic environment where it can remain in the
ecosystem. 95

Downstream contamination of surface waters underestimated. We believe impacts to downstream
water quality resulting from the Rosemont Mine will be greater than estimated by USFS. Although
Rosemont Copper Company proposes several design and mitigation measures to try to prevent release of
mine influenced waters, the hydrological and geochemical analysis presented by the USFS
underestimates the level of contamination to downstream waters including ONRWs, if the Rosemont
Mine is constructed. 96 • 97

     •   Infiltratio11 and seepage. While the mine is designed to retain runoff from the tailings facility,
         uncertainty remains regarding seepage of contaminants to downstream waters from both the
         tailings facility and the waste rock storage area. A technical review of the infiltration and
         seepage models by SRK Consulting found that estimates of infiltration and seepage in dry stack
         tailings facility have the potential to be underestimated annually or seasonally owing to the use
         of average daily precipitation in the model given that rain occurs year round with greater daily
         amounts during the winter months and late summer "monsoon" season. 98 •99 In addition, SRK
         Consulting states, SRK 's experience shows that field construction errors are another source of
         seepage that is greater than expected or modeled (pp. 2-4). A study by Kempton and Atkins
         (2000) found evaporation in unvegetated rock slows dramatically as the surface dries and only
         the top few centimeters in waste rock or pit benches are dry enough to slow oxidation. 100 Given
         that sulfide oxidation in waste rock is typically limited by oxygen transport and higher moisture
         content reduces the diffusivity of oxygen, it is suggested that sulfide oxidation rates in mine
         waste may be faster in dryer climates than in wet. 101
     •   Averaging of waste rock types a11d sample results. Samples analyzing mine runoff were
         averaged by waste rock type and weighted based on the percentage of each waste rock type to be
         present in the waste rock facility. These values do not reflect the upper and lower bounds of


95  Ibid.
96
   A study on the predicted and actual water quality of 25 hard rock mines found 24% exhibited inadequacies in hydrologic
characterization, 44% in geochemical characterization, 64% exhibited failures in mitigation (16% of the mines had
ineffective waste rock mixing and segregation). Kuipers, J .R. Maest, A.S., MacHardy, K.A., Lawson, G. 2006. Comparison
of Predicted and Actual Water Quality at Hardrock Mines: The reliability of predictions in Environmental Impact Statements.
97
   A 2012 study on 14 of 16 currently operating U.S. copper mines found 100% experienced pipeline spills or accidental
releases, 92% had water collection and treatment systems fail, 28% had partial tailings impoundment failures and 64% had
tailing spills. U.S. Copper Porphyry Mines: The track record of water quality impacts resulting from pipeline spills, tailings
failures and water collection and treatment failures. Geslring. B. Earthworks. July 2012.
98
   SRK Consulting. Hoag, P.G., M. Sieber, J. Rasmussen. Memo to Chris Garrell, SWCA dated July 18, 2012. Rosemont
Copper DEIS - Response to EPA Geochemistry Comments - Final.
99
  1n a June 2012 Infiltration, Seepage, Fate and Transport Modeling Report by Tetra Tech, additional seepage and infiltration
models were developed. In this analysis, average climate conditions were still used for the dry stack tailings facility. For the
waste rock storage area, daily measured climate conditions utilizing rainfall data at the University of Arizona (UA) Tucson
Meteorological Station (2,440' elevation) were used in the model. At a higher elevation of 5,350', the Rosemont Mine is
susceptible to greater rainfall amounts and intensity due to the orthographic effects . Therefore, the UA daily climate
measurements are not comparable. Pima County Regional Flood Control District (PCRFCD) found the storm water analysis
unacceptable and provides detailed comments on the problems associated with using precipitation values not representative
of the site (letter to ADEQ from PCRFCD dated February 2, 2012 regarding the Draft Aquifer Protection Permit).
100 Kempton, H., Atkins, D., 2000. Delayed environmental impacts from mining in semi-arid environments. In Proceedings

from the Fifth International Conference on Acid Rock Drainage 2: 1299-1308. May 20-24, Denver, Colorado. Published by
Society for Mining, Metallurgy, and Exploration, Inc.
101
     Ibid.
                                                               16
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 24 of 71




         metal concentrations that would occur in runoff from the mine site. 102 For example, per the
         FEIS, predicted waste rock runoff for copper is 0.0085 mg/L, yet individual samples range from
         ND- 0.3 mg/L. Davidson Canyon stonnwater water quality for copper ranges from 0.0029-
         0.017 mg/L. Therefore, some samples were over l 7x greater than the highest concentration
         found in Davidson Canyon. In addition, the weighted average represents the mine over the entire
         life. However, a stonn event resulting in significant runoff can occur at any given time
         throughout the project life. Depending upon what waste rock material is exposed in the waste
         rock pile, or other disturbed areas at the time of such an event, runoff water quality would be
         reflective of the rock types exposed, rather than the overall weighted average within the pit.
         Therefore, degradation of water quality downstream of the mine has the potential to be
         significantly greater than is presented in the FEIS and SIR for any given stonn event. 103 , 104
     •   Ability to segregate waste rock. Rosemont Mine is proposing to segregate waste rock to mitigate
         the exceedance of the water quality standard for silver. There is great uncertainty in the ability to
         effectively segregate waste rock, particularly singular constituents. It is often dependent on
         whether the constituent is distinct (i.e., clear boundaries) in the waste rock and whether the
         operator, based on methodology, is effective and committed to segregation. 105
     •   Assumption that atte11uation reduce downstream co11ta111i11atio11. The USFS predicted the water
         quality of mine runoff would be attenuated based on: 1) the assumption that the mine area covers
         14% of the watershed; and 2) the remaining undisturbed portion of the watershed would
         attenuate contaminants contained in mine influenced runoff before reaching downstream
         ONRWs. These assumptions are incorrect. The impacts of the mine are not proportional to the
         catchment area. In addition, the analysis leading to this assumption does not consider the spatial
         and temporal nature of precipitation in the region or the additive effect of mine pollutants in
         downstream waters. 106

Contamination of the Mine Pit Lake Will Cause Unacceptable Wildlife Impacts. 107

The post-mine closure mine pit lake would have a volume of96,000 acre feet, making it one of the
largest water bodies in southern Arizona. 108 Surface water features such as lakes are an attractant to
animals and their prey in arid environments. Invertebrates, birds, amphibians, reptiles and potentially
small mammals would be able to either access or consume prey from the mine pit lake. Mine pit lake
water quality will likely exceed wildlife standards for three contaminants that are known to
bioaccumulate, including cadmium, mercury and selenium and for other contaminants as well (i.e.,
copper, lead, zinc and ammonia) 109 As such, the mine pit lake water would serve as a chronic source of
toxic heavy metals to wildlife species through consumption of contaminated water or food chains. 11 0


rn2 Draft Memorandum Revised Analysis of Surface Water. Chris Garrett, SWCA. August 25, 2013
http://www.rosemonteis.us/files/references/045677.pdf
rn3 FEIS, p. 472. For both the SPLP and MWMP samples analyzed, there were instances where laboratory detection limits
were greater than the surface water quality standard (e.g., silver).
104 TJ,e result is that acwal water quality is literally always different than predicted, with the general expectation that it is

generally consistent. Mark A. Williamson, PhD, Geochemical Solutions, LLC to Kathy Arnold, Rosemont Copper Company
dated December 23, 2011. Perspecti1•es on Uncertainty in Water Quality Predictions.
IOS SIR, p. 34.
106
     SIR, p. 135.
io 7 See Guidelines, Subpart B 40 CFR 230.1 l(d) and (e).
1os Pima County Jetter dated March 2I,2014.
109 SWCA Environmental Consultants. 2012. Memorandum: comparison of pit lake water quality to surface water quality

standards. July 29, 2012., FEIS, p. 664.
110 SIR, p. 28~29.

                                                                17
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 25 of 71




Of sixty-nine species of migratory birds listed by SWCA as potentially impacted by the mine, 53 species
are identified as being susceptible to mine pit contamination primarily from eating invertebrates
originating from the pit lake, including sixteen species listed by the Forest Service or BLM as special
status. 111 •112 In addition, two amphibian, three reptile and six mammal species listed as special status
would be exposed to mine pit contaminants by ingesting prey items originating in the mine pit lake. 113
Bats are known to forage locally or travel considerable distances to drink or forage over water on
aquatic and terrestrial insects. 114 Six sensitive bat species (i.e., pale Townsend's big-eared bat, western
red bat, western yellow bat, fringed myotis, cave myotis, pocketed free-tailed bat and big free-tailed bat)
feed on insects, and because the mine pit water quality could exceed wildlife standards for the three
contaminants known to bioaccumulate, secondary impacts will likely occur from bats eating aquatic
contaminated invertebrates originating from the mine pit lake, thereby altering bat health and overall
predator-prey relationships. 115 Some bats preferentially forage over waterbodies in arid environments. 116
Insectivorous bats require daily water and in arid Southwestern states artificial waterbodies may provide
the nearest local source of surface water. 117 Given the large size of the pit lake and the tendency for
many organisms to either breed within, or drink and acquire prey from large waterbodies, it is highly
likely that various animal species will be adversely impacted by consuming contaminated invertebrates
originating from the mine pit lake. It is also likely that many animals that ingest and bioaccumulate
contaminated prey from the mine pit lake and subsequently disperse to other nearby aquatic habitats will
be eaten by other predators in the food chain. For example, Chiricahua leopard frogs could be directly
exposed to contaminants should individuals disperse to and occupy the pit lake. Effects to species could
also occur from eating winged aquatic invertebrates originating from the mine pit lake site. 118

The Rosemont Mine Will Result in a Violation of Water Quality Standards in Barrel and
Davidson Canyons and Lower Cienega Creek, Including the ONRWs.

EPA has determined that contamination from the Rosemont Mine will lower existing water quality in
Davidson Canyon and Cienega Creek ONRWs. Designated as Tier 3 waters, 10\\_'.ering of water quality
is prohibited and therefore in violation of State Water Quality Standards. 119 Violation of water quality
standards is also prohibited under the Guidelines ( 40 CFR 230.1 O(b)). EPA has discussed the analysis
of the Rosemont Mine's impact on water quality with the Corps and ADEQ since 2012, concluding the
state's CWA §40 I certification lacks sufficient specific preventative actions to safeguard the water


111
     SWCA Environmental Consultants. 2013. Migratory Bird Analysis. Proposed Rosemont Copper Mine, Nogales Ranger
District, Coronado National Forest. Tucson, Arizona: SWCA Environmental Consultants. December.
112
     SWCA Environmental Consultants. 2013b. Biological Evaluation, Rosemont Copper Project, Santa Rita Mountains,
Nogales Ranger District. Prepared for U.S. Forest Service, Coronado National Forest. Tucson, AZ: SWCA Environmental
Consultants.
113 FEIS, pp. 681-696.
114
    O'Shea, T.J., Clark, D.R., and Boyle, T.P., 2000. Impacts of mine-related contaminants on bats. pp. 276-292, in
Proceedings of Bat Conservation and Mining: A Technical Forum. K.C. Vories and D. Throgmorton eds., St. Louis, MO.
115 FEIS, p. 696.
116 Jbid.
117
     Kurta, A., 2000. Bats on the surface: the need for shelter, food and wate~. pp. 264-275, in Proceedings of Bat
Conservation and Mining: A Technical Forum. K.C. Vories and D. Throgmorton eds., St. Louis, MO.
118
    USFWS Amended Biological Opinion dated April 28, 2016. p. 152.
119
    Federal antidegradation policy prohibits any degradation of Tier 3 waters, regardless of economic or social development
needs (40 CFR 13 l.2(a)). Arizona's antidegradation rules reinforce this prohibition (ACC RI 18-11-107). Minor, short-term
impacts are considered if they do not interfere with the character of the ONRW. The temporary exception is limited to an
impact of 6 months or less. If constructed, the Rosemont Mine will cause persistent, permanent significant impact to the
biological, chemical and physical integrity of the ONRWs.
                                                            18
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 26 of 71




quality of Tier 3 waters in the Cienega Creek watershed. 120 We recognize there are water quality aspects
which may be outside the scope of the state's §401 review. These aspects must be considered in
determining compliance with the Guidelines. In Mingo Logan v. EPA, the court ruled that under 401,
the CWA has identified state requirements as a floor that must be met, not a limit on federal authority. 121
The ruling goes on to state there is nothing in the statute that forecloses EPA from imposing stricter
requirements than those required by the state standards. 122

Our determination of significant degradation to the existing water quality of the ONRWs is based upon
the following considerations:

      •   Change in ambient concentrations predicted at the appropriate critical flow condition(s);
      •   Change in pollutant loadings;
      •   Reduction in available assimilative capacity;
      •   Nature, persistence and potential effects; and
      •   Potential for cumulative effects.

As shown in Table 2, mine runoff consisting of heavy metals such as mercury, lead, molybdenum,
selenium and silver as well as sulfate will be released in concentrations exceeding the stonnwater
quality for Davidson Canyon ONRW. These heavy metals and other constituents will be transported
downstream through stonnwater and lower the water quality of Davidson Canyon and Cienega Creek in
violation of water quality standards. 123 Changes in stream hydrogeomorphology from the mine will
result in increases in total dissolved solids, suspended sediments, lowering of dissolved oxygen and
increases in temperature from declining pool levels resulting lower water quality in lower Cienega
Creek, in violation of water quality standards. 124 In the amended Biological Opinion, the FWS analyzed
the effect of the Rosemont Mine on water quality examining the significant relationship between
reductions in stream flow, increases in temperature, and decreases in dissolved oxygen. The FWS
concluded that reduced stream flow in lower Cienega Creek, will increase the incidence ofpoorer water
quality that adversely affects aquatic life in Pima County, CCNP. 125

Accordingly, Section 13 l .12(a)( 1) of the antidegradation policy is not satisfied regarding fills in
wetlands or other waters if the discharge results in "significant degradation" to the aquatic ecosystem as
defined under Section 230.IO(c) of the 404(b)(l) Guidelines.12 6

120
     ADEQ issued the §40 I CWA certification to Hudbay on February 3, 2015. See EPA letter to ADEQ dated April 7, 2014
and EPA letter to the Corps dated April 14, 2015 regarding the mine's ability to comply with §401 CWA.
121
     Mingo Logan Coal Compar_iy v. U.S. Environmental Protection Agency. Memorandum Opinion, U.S. District Court for
the District of Columbia. September 30, 2014. p. 56.
122
     This ruling is consistent with the August 15, 1979 legal opinion of the Office of General Counsel on the designation and
protection of ONR W. They concluded, "if a State voluntarily designates an ONR W, EPA can take whatever action is
necessary (against point sources) to protect the ONRW."
1230esignated uses in the OAW section for Davidson Canyon include Aquatic and Wildlife (ephemeral) and Partial Body

Contact. The designated uses in the OAW section for lower Cienega Creek are Aquatic and Wildlife (warm water) and
Partial Body Contact. http://www.azdeq.gov/environlwater/standards/download/SWQ_Standards-1-09-unofficial.pdf
124 The Arizona Water Quality Standards narrative biological criteria (WQS) (RI 18- 11 -108) for lower Cienega Creek is: A

wadable, perennial stream shall support and maintain a community of organisms having a taxa richness, species composition,
tolerance, and functional organization comparable to that ofa stream with reference conditions in Arizona. ADEQ doesn't
have a temperature WQS, but temperature is a pollutant and the designated use of A&W must be protected. Raising a
temperature to a level that harms the organisms in the waterbody would be in violation of the standard.
125
    Amended Biological Opinion dated April 28, 2016. p. 48.
126
    See. Questions and Answers on: Antidegradation, Question #13, EPA, Office of Water Regulations and Standards, August
1985.
                                                             19
           Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 27 of 71




Table 2. Predicted contaminant runoff from Rosemont Mine compared to existing downstream water
quality for Davidson Canyon and Barrel Canyon

 Metals and       Predicted    Predicted    Davidson         Barrel        Surface   Surface
 other            Runoff       Runoff       Canyon           Canyon        Water     Water
 constituents     Water        Water        Stormwater       Stormwater    Standard  Standard
                  Quality      Quality      Water            Water         for       for
                  from         from         Quality          Quality       Aquatic   Partial
                  Waste        Soil         Data             Data          and       Body
                  Rock         Cover        (mgtL)2          (mg/L) 3      Wildlife  Contact
                  (mg/L) 1     (mg/L) 1                                    Ephemeral (mg/L)
                                                                           -Acute
                                                                           (mg/L)
 Lead (total)     0.0048       0.0151       0.011-           ND-6.5        No        0.015
                                            0.266            (0.01-0.1)    Standard
 Lead             0.0048       0.0151       <0.00059-        ND-1.2        0.05657   No
 (dissolved)                                <0.00099         (0.002-                 Standard
                                                             0.15)
 Mercury          0.0002       0.0101       <0.001           ND-0.0029     No             0.28
 (total)                                                     (0.0001-      Standard
                                                             0.01)
 Mercury     0.0002            0.0101       <0.001           ND            0.005          No
 (dissolved)                                                 (0-0.002)                    Standard·
 Molybdenum 0.0405             0.0117       <0.01            ND-0.024      No             No
 (total)                                                     (0.01-0.1)    Standard       Standard
 Molybdenum 0.0405             0.0117       ND               ND-0.095      No             No
 (dissolved)                                                 (0.01-0.1)    Standard       Standard
 Selenium         0.0200       0.0200       0.006-           ND-19.1       0.033          4.667
 (total)                                    0.018            (0.002-
                                                             0.25)
 Silver           0.0025       0.0025       <0.00082-        ND-0.0341     0.00081        No
 (dissolved)                                <0.0014          (0.001-                      Standard
                                                             0.05)
 Sulfate (total   33 .13        1.98        <5.0-5.5         ND-66         No             No
 recoverable)                                                (3-5)         Standard       Standard
 Sodium           4.167        6.1          Not              2.518
 ( dissolved)                               recorded
 Sodium           4.167        6.1          <5.0             7.008         No             No
 (total)                                                                   Standard       Standard
' Predicted runoff water quality (mg/L) from the mme. Red denotes concentrations exceedmg water
quality of Davidson Canyon at upstream end ofOAW reach. Results reflect the average of the test
samples (FEIS, Table 105, pp. 475-477 and SIR, p. 33-34).
2
 Water quality data for Davidson Canyon (4 dates). Memo of Water Quality/Water Level Data for USFS
from Karen Herther, Hudbay, to file dated January 16, 2015. ND=Not Detected.
3
 Barrel Canyon range of results (8 locations on 15 dates). Lab detection limits in parentheses
(FEIS, Table 105).
                                                        20
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 28 of 71




Mitigation Proposed for the Rosemont Mine Will not Prevent Water Quality Degradation of
ONRWs.

The State's Certification relies on a requirement for Rosemont Mine to develop a Surface Water
Mitigation Plan (SWMP). 127 The SWMP lacks detailed measures demonstrating Rosemont Mine's
ability to arrest and reverse the heavy metal contamination in stonnwater which will degrade
downstream water quality. In summary:

      •   The SWMP relies on voluntary monitoring which will not prevent the contamination of
          downstream waters;
      •   The surface model used as a predictive tool to quantify changes in surface water runoff from the
          mine has not been developed; and
      •   Rosemont Copper Company has not demonstrated a measurable water supply and delivery to
          mitigate reduction in surface flow caused by the mine. 128

The Rosemont Mine Will Cause Unacceptable Adverse Effects to Municipal and Private Water
Supplies. 129

Municipal and private water supplies. The Guidelines require consideration of the potential effects of
the project on municipal and private water supplies. Effects to the quality and quantity of surface water
and ground water supplies must be evaluated. EPA has determined the proposed Rosemont Mine will
result in unacceptable adverse impacts on municipal and private water supplies through reduction in
water quantity and the degradation of water quality.

The proposed Rosemont Mine is located within the Tucson Active Management Area (AMA). The
AMA was established to manage the state's finite groundwater resources. 130 As of 2013, water use
within the AMA consists of 47.7% groundwater and 37.9% Central Arizona Project (CAP) along with
4.6% effluent and 9.3 % in lieu groundwater. 13 1 Although the AMA has a statutory goal of achieving
and maintaining safe-yield by 2025, the ability to attain safe yield is uneven. 132 Some basins achieve
safe yield while other wide areas continue to experience significant overdraft. 133 The impact of mining


127
    CWA§401 Certification, Specific Condition dated February 3, 2015, #1, p. 6
128
     See EPA letter to the Corps dated April 14, 2015. A predictive tool is highly questionable given the asynchronous nature
of precipitation in the semi-arid region and in consideration of climate change and drought.
129
    See Guidelines at Subpart F (40 CFR 230.50).
130
    http://www.azwater.gov/AzDWR/WaterManagement/AMAs/default.htm. To establish an AMA, at least I criteria must be
met: 1) preserve existing groundwater for future use; 2) land subsidence is endangering property or groundwater storage; or
3) actual or threatened water quality degradation due to groundwater use.
131 Email dated November 5, 2015 from Pam Muse, Supervisor, AMA Planning and Data Department, ADWR to Elizabeth

Goldmann, EPA.
http://www.azwater.gov/azdwr/StatewidePlanning/WaterAtla.;/ActiveManagementAreas/documents/Volume R final.pdf, p.
46.
132http://www.azwater.gov/azdwr/WaterManagement/AMAsrrucsonAMAffAMAOverview.htm. Safe yield means that the

amount of groundwater pumped from the AMA on an average annual basis does not exceed the amount that is recharged.
133
     Cabello, V., N. Hernandez-Mora, A. Serrat-Capdevila, L. Del Moral, E. Curley. 2016. Water use and sustainability in the
Tucson basin: Implications of spatially neutral groundwater management. In Gupta H., Gupta M., Poupeau F., Serrat-
Capdevila A., (Eds) Water Banruptcy in the land of plenty. Steps towards a transatlantic and transdisciplinary assessment of
water scarcity in Southern Arizona, pp. 289-3 16.
                                                             21
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 29 of 71




on local water table levels is very significant. 134 Significant ground water pumping for projects like the
Rosemont Mine may further jeopardize the ability of the AMA to achieve a "safe yield" by 2025.

Two groundwater basins within the AMA would be impacted by the proposed mine, adversely affecting
overall groundwater availability. 135 Rosemont Mine proposes to pump water supply for the mine from
wells located in the Santa Cruz Valley near Sahuarita in the Upper Santa Cruz Subbasin. 136 In addition,
active pumping of the mine pit within the Cienega Basin would remove groundwater from the regional
aquifer. Groundwater declines can lead to increased pumping costs, decrease in water quality, riparian
damage, land subsidence and land fissuring and permanent compaction of the aquifer all of which have
occurred in the AMA. 137

         Upper Sa11ta Cruz Subbasin. Groundwater levels in the Upper Santa Cruz Subbasin have
historically decreased by 1 to 3.5 feet per year and are projected to decrease by 3.5 to 6.5 feet per
year. 138 It is estimated that water supply pumping for the mine over the 20-year active mine period will
result in an increase in the rate of groundwater drawdown to a total decrease of 5 to 8 feet in
groundwater levels per year. This represents a 6 to 7% increase over the current pumpage demand. 139
With the Upper Santa Cruz Subbasin already in decline, pumping of water from the regional aquifer for
the operation of the proposed mine would lower groundwater levels, which would reduce groundwater
availability to existing wells and water users. Because of pumping water supply for the mine, an
estimated 500-550 private and municipal wells would be significantly impacted by drawdown in
groundwater levels. 140 Groundwater-level drawdown is estimated to be as great as 90 feet immediately
adjacent to the pumping locations and 10 feet or less approximately 3-4 miles (42 square miles) from the
Rosemont Copper properties during active mining. 141 The cone of depression will not stop expanding
until 100-140 years after pumping ceases. The IO-foot drawdown is projected to expand an additional I
to 2 miles laterally before it stops expanding, encompassing approximately 78 square miles. 142 When
pumping ceases, recovery would not occur unless water levels in the regional aquifer begin
increasing. 143 •144

      Davidso11 Ca11yo11/Cie11ega basi11. The watershed where the Rosemont Mine is located provides
20% of the groundwater recharge in the Tucson basin. 145 Water originating from Cienega Creek can be



134
     Ibid. "Disconnection of recovery from recharge sites entails local impacts over water table levels driven by mines and new
developments." P. I.
135
     FEIS, p. 338.
136
    During the life of the proposed Rosemont Mine, total water use pumped from the Upper Santa Cruz Subbasin is estimated
at l 00,000 acre-feet. This averages 5,000 acre feet per year (afy) of fresh water during operations. The water would be
pumped from 4-6 wells near Sahuarita in the Santa Cruz Valley at 5,000 gallons per minute. FEIS, p. A-11.
137
     http: l/www.azwater.gov/azdwr/StatewidePlanning/WaterAtlaslActiveManagementAreas/documents/Volume 8 final.pdf.
p. 54.
138
     By 2030, projected water deliveries of groundwater in the Sahaurita area will almost double, and private wells will
likewise double their groundwater withdrawal. FEIS, p. 356.
1 9
 3 FEIS, p. 338 and p. 356.
140
     Shallow wells are not assessed. Drawdowns could occur but the model is not able to predict these specific impacts.
141
     If active mining is extended to 25 years (estimated upper range), the additional drawdown due to the mine water supply
pumping would range from 7.5 to 17 .5 feet. FEIS p. 336.
142
     FEIS, p. 336.
143
    FE1S, p. 330.
1~FE1S, Table 58, p. 337.
145
    Letter to ADEQ from Pima County Administrator, Chuck Huckelberry dated March 21, 2014. Eastoe, C., A. Gu and A.
Long. 2003. Stable Isotope Tracers Reveal Flow Paths. Geoscience News. 2 pp.
                                                              22
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 30 of 71




identified in the groundwater of the Tucson basin. 146 According to the FEIS, the mine pit would create a
permanent drawdown of the water table. During active mining, groundwater would be pumped directly
from the mine pit or from dewatering wells next to the mine pit. After closure, the pit will gradually fill
with groundwater, forming a mine pit lake. The mine pit lake is expected to act as a permanent regional
hydraulic sink, resulting in long-term impact on groundwater hydrology in the vicinity of the mine. 147•148
During active mining, estimates of pit dewatering are as high as 650 gallons per minute, resulting in
approximately 13,000 - 18,500 acre-feet of water removed from the aquifer. 149•150 Groundwater
drawdown from the mine's pit within the Davidson Canyon/Cienega Basin, would significantly impact
an estimated 360-370 well owners with water level declines over 10 feet. 151 If mine contamination of
groundwater occurred, water supplies for Tucson and Vail could be at risk. 152

       Water quality impacts from groundwater depletion ;,, wells. In addition to a reduction in well
water quantity for owners and users, groundwater depletion in wells may adversely impact water quality.
Withdrawal of good quality water from the upper parts of inland aquifers can allow underlying natural
or manmade pollutants to concentrate in the remaining groundwater degrading water quality. 153 •154

Mitigation Proposed by Rosemont Copper Will Not Offset Significant Adverse Impact to
Municipal and Private Water Supplies.

To address the impacts to groundwater from the mine, Rosemont proposes m~asures to mitigate impacts
to well owners and the aquifer of the AMA, but these measures will not offset significant impact to the
quantity and quality of private and public water supplies.

Residential Well Protection Program. Rosemont Copper Company offered a voluntary Well
Protection Program for private residential well owners against the risk of mine-associated groundwater
drawdown. These agreements were offered to well owners in "well protection areas" identified by the
Rosemont Copper Company that may be subject to well draw down from operation of the proposed
mine. The program is two-fold: I) a pump warranty program for well components; and 2) a water well
deepening program to deepen a well that has failed. 155 An In Lieu Cash payment of$5000.00 an4

146
     Eastoe, C.J., Ailang, G . 2016. Groundwater depletion beneath downtown Tucson, Arizona, a 240·year record. Universities
Council on Water Resources Journal of Contemporary Water Research and Education. Issue 159, pp. 62-77.
147
     After 150 years, the area within the 5. foot contour encompasses approximately 50,000 acres.
148
    0nce mining has ceased, water lost to evaporation in the mine pit would be partially offset by groundwater flowing into the
mine pit lake, perpetuating the aquifer drawdown caused by the mine pit dewatering. Models estimate equilibrium would not
be reached until 700 to 7,000 years after mine closure. FEIS, p. 291 and p. 329.
149
     FEIS, p. 353.
ISO SIR, p. 24.
151 Some well owners may experience up to 85 feet of water level decline if the wells are connected to the regional aquifer.

FEIS, p. 350- 352.
152 Letter from C.L. Huckelberry, Pima County Administrator, to William James, U.S. Army Corps of Engineers and Kerwin

Dewberry, Forest Supervisor, Coronado National Forest, regarding New Jnfonnarion: Rosemont Copper Mine, Section 404
Clean Water Act, dated September 28, 2017.
153 http://wrrc.arizona.edu/sites/wrrc.arizona.edu/files/USGS_ Groundwater°/o20Depletion%20Across%20the%20Nation.pdf
154 http://waterinthewest,standord.edu/groundwater/overdraft/

lS5 Rosemont Copper Company decides whether the decline in water levels is greater than the natural annual or seasonal
fluctuations experienced in the area because of monitoring at key monitoring sites chosen by the company. Deepening is
limited to the existing registered well depth plus 50%, or a maximum of 600 feet below land surface, whichever is less and is
limited to one attempt to deepen the well. This does not include wells for irrigation. Well owners entering this contract waive
all claims against Rosemont Copper Company for interference with the water levels in the area. In addition, this contract does
not include protection from any water quality degradation. There is no protection for well owners who choose not enter into
this legally binding agree ment. Rosemont Copper Company Easrside Well Protection Program.
                                                              23
               Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 31 of 71




$15,000.00, respectively, is also offered. 1~6 Pump damage or well depletion is determined solely by
Rosemont Copper Company. The length of the warranty is unclear. Property owners have voiced
concerns to EPA regarding the threat to a clean and reliable water source, and economic hardship should
the mine be constructed. 157 •158

Groundwater Recharge. Rosemont Copper Company has committed to recharging 105 percent of
water pumped from the Santa Cruz Basin (105,000 acre feet). 159 As of 2009, 45,000 acre-feet have been
recharged by the company, yet only 600 acre feet of that total have been recharged within the Upper
Santa Cruz Subbasin where impacts to private well owners will occur. Given the uncertain location
where water would be recharged in the future, it is unknown whether actual drawdown in the Upper
Santa Cruz Subbasin would be offset. 160 Also, groundwater recharge is a voluntary measure and given
the likely water shortages in the Colorado River over the next few decades, it is unlikely Rosemont
Copper Company will be able to meet their commitment to recharge with excess water from CAP.
Arizona Department of Water Resources is currently negotiating cuts on Colorado River water
deliveries. 161 •162 If necessary, excess water deliveries, such as those utilized by Rosemont Copper
Company would be reduced and portions of CAP recharge operations would cease. If further reductions
are required, CAP would even recover water stored to meet Arizona's obligatfons. 163

The adverse effect of the Rosemont Mine on private and municipal water supplies is significant.
Groundwater pumping for the mine will reduce available groundwater supply, possibly degrade water
quality and cause significant economic hardship for private and municipal water users. Voluntary
measures proposed by the Rosemont Copper Company to mitigate for impacts to water supplies are
unreliable and unenforceable and will not offset the significant impacts to water users in the AMA.

The Rosemont Mine Will Cause Unacceptable Adverse Effects to Water-Related Recreation and
Aesthetics. 164

Water-related Recreation. Several water-related recreational opportunities exist on lands within and
adjacent to the Rosemont Mine. These includ~ wildlife observation, bird watching, camping, biking, and
hiking along streams within the Cienega Creek watershed. The Rosemont Mine would alter and destroy ·
aquatic resources which support these recreational activities, as well as restrict use adversely affecting
recreationists.

Per the FEIS, Rosemont Mine will result in a loss of 6,177 acres of National Forest Service (NFS) lands
available for recreational use. Currently, commercial outfitter and guides.operate throughout the forest,

156
      1t is not known how many private well owners signed up for the program.
157
    Letter from property owners, Gregory and Carol Shinsky to EPA, February, 2012.
158
    As depth to water increases, power costs to drive the pump increases with the yield of the well declining below usable
rates.
http://wrrc.arizona.edu/sites/wrrc.arizona.edu/files/USGS_Groundwater%,20Dep1etion%20Across%20the%20Nation.pdf
159
    This is a voluntary measure in a License for a Right-of-way Encroachment agreement with the Town of Sahuarita.
Recharging would be based on "available" CAP water. FEIS, p. 360.
160 FEIS, p. 360.
161
    hup: //www.cap-az.com/public/blog/508-arizona-is-rising-up-to-meet-the-challenges-of-falling-water-levels-at-lake-mead,
http://tucson.com/news/local/big-cap-cuts-coming-as- state-water-agreement-nears/article_876e3aa6-6cf0-53ec-bd0c-
95be8c6468ae.html
162
    Central Arizona Project Issue Brief Strategic Initiatives and Public Policy dated October, 2014.
163
    http://www.cap-az.com/documents/public-infonnation/Shortage-lssue-Brief.pdf and
http://www. azwater.gov/azd wr/ColoradoRiverShortagePreparedness.htm
164
    See Guidelines, Subpart F (40 CFR 230.52 and 40 CFR 230.53)
                                                              24
               Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 32 of 71




including 20 different birdwatching guides. 165 Bird-watching and hiking would he restricted in the
Cienega Creek watershed due to exclusion of public access from the area within the perimeter fence. 166
In addition, 7.3 miles of Arizona National Scenic Trail would need to be relocated. Activities affecting
birding in and adjacent to the project area include direct loss of habitat, noise, dust, lighting, increased
traffic, changes to springs, riparian vegetation and pit lake water quality. 167 Industrial noise would be
noticed near the perimeter fence and along much of the Arizona National Scenic Trail.

       Economics. Construction of the mine will adversely affect outdoor recreation and quality of life
enjoyed by the public and private property owners. The loss of values for consideration include
impairment of natural resources (e.g., degradation of habitat) which support recreation activities such as
birdwatching, hiking and sightseeing. Arizona Game and Fish Department noted the mine's impacts
would, "render the northern portion of the Santa Rita Mountains ... worthless for wildlife recreation. 168
A study conducted by the Sonoran Institute shows that approximately 2.95 billion is spent annually for
tourism and outdoor recreational activities in Pima and Santa Cruz Counties. Their analysis states that if
the proposed project displaces only one percent of travel and tourism-related spending in the region, the
economic loss would be greater than the entire annual payroll of the mine. 169 According to the USFS,
the change in tourism ranges from a $1.0 million to $3.6 million dollar annual reduction in visitor
spending, and a 15 -50% decrease in nature-based tourism from Oto 10 miles from the mine per year. 170
The FEIS estimated the total annual economic losses in the greater Tucson area from reduced tourism at
$1.2 million to $6.5 million. 171 Increase in sky brightness as a result of the proposed project will impair
observatories near the project area which could result in a decrease in state revenues generated from
astronomy, space, and planetary resource and tourism. 172

Aesthetics. The Rosemont Mine would impact regional visibility resulting in adverse scenic quality well
beyond the mine footprint.

The Coronado National Forest's (CNF) mountain ranges known as "sky islands" reach elevations
exceeding 10,000 feet providing high quality scenery and a di verse range of habitats. 173 A national
Forest Service survey showed more than 67% of visitors to CNF participate in viewing nature; affirming
the importance of the aesthetics of the area. Twenty-five percent of CNF visitors travel on a forest
scenic byway. 174 Per the FEIS, Approval of the forest plan amendment would allow actions that would
result in impacts to visual resources. With all action alternatives, the proposed mine would result in
permanent detrimental impacts to visual quality. While design features and mitigation measures would
result in minor reductions in negative impacts to scenic quality, they would not be sufficient to obscure
the impacts or visibility ofresidents, visitors, and travelers in the planning area. 175




165   FEIS, p. 851 .
166   SIR, p. 233.
167 FEIS, p. 853 .
168 Letter from Joan E. Scott, Habitat Manager, AZGFD to Beverly Everson, CNF dated July 8, 2008.
169 Marlow. J.E., 2007. Mining's potential economic impacts in the Santa Rita and Patagonia mountains region of

southeastern Arizona. Sonoran Institute Study.
170
    SIR, p. 262.
171
    FEIS, p. 1113.
172
    SIR, p. 262.
173
    FEIS, p. 767.
174
    FEIS, p. 767.
175
    FEIS, p. 833.
                                                            25
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 33 of 71




The proposed project, when added to past, present and future actions and combined with trends that
impact visual quality, would result in cumulatively adverse, permanent impacts on scenic quality within
the region because of the surface disturbances and landscape contrasts associated with these activities.
Additionally, fugitive dust production from the mine would increase the adverse impacts to long-
distance scenic viewing of the Santa Rita Mountains and other scenic mountain ranges within the region
in the short and long term. 176

The USFS uses a Forest Service Scenery Management System to apply a systematic and consistent
method to analyze impacts to forest scenic quality. This methodology was applied to the proposed
Rosemont Copper Project. 177 The proposed Rosemont Mine would create significant changes to the
landscape in perpetuity as follows: 178

        •    186,893 acres will have visibility of the mine area;
        •    2.8 miles of Arizona National Scenic Trail will have direct line-of-sight views of the mine
             area;
        •    Permanent, major adverse impacts from highly visible waste rock and tailings piles; and
        •    Strong contrasts and adverse impacts from highly visible pit face and diversion channel.

In summary, the Rosemont Mine would impact regional visibility and would result in adverse scenic
quality well beyond the mine footprint. Visual impacts would be significant and adverse. 179 The
proposed Rosemont Mine project would mar the beauty of natural aquatic ecosystem by degrading water
quality, creating distracting disposal sites, inducing inappropriate development, and destroying vital
elements that contribute to the compositional harmony or unity, visual distinctiveness, or diversity of an
area.

The Rosemont Mine Will Cause Unacceptable Adverse Effects to Parks, National and Historic
Monuments, National Seashores, Wilderness Areas, Research Sites and Similar Preserves. 180

The Rosemont Mine would significantly degrade the following national and regional conservation lands.

Las Cienegas National Conservation Area. BLM's Las Cienegas National Conservation Area (NCA)
was established by Congress, in large part, to conserve, protect and enhance the unique and nationally
important aquatic, wildlife, vegetation and riparian resources of the Cienega Creek watershed. Six types
ofrare ecosystems are protected within the NCA, including aquatic ecosystems such as cienegas
(marshlands), cottonwood-willow riparian wetlands, and mesquite bosques. Because of its ecological
significance, Congress and the President designated the NCA as part ofBLM's National Landscape
Conservation System. The National Land!icape Conservation System was established to protect some of
the most remarkable public lands in the American West. Additionally, a 10.5 mile stretch of Cienega
Creek has been rated eligible for national wild and scenic river designation (BLM 2003). 181

At its nearest point, the mine site lies only 3 to 4 miles from the NCA boundary. The consequence of
the groundwater drawdown from the mine pit is the secondary loss or conversion of hundreds of acres of

176
    FEIS, p. 867
177
    FE1S, p. 770- 771.
178
    FE1S, Table 148. Summary of Effects.
179
    FEIS p. 833.
180
     See Guidelines, Subpart F (40 CFR 230.54)
181
    FEIS, p. 839.
                                                     26
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 34 of 71




riparian vegetation, including wetlands, and the drying of streams currently characterized by pennanent
flow. These impacts are pennanent and persistent resulting in significant degradation and loss of rare
and largely intact mosaics of some of the highest quality stream and wetland ecosystems in Arizona;
adversely affecting federally listed endangered and threatened species 182•183 The proposed mine project
will degrade and destroy the resources Congress sought to protect.

Pima County Cienega Creek Natural Preserve. Pima County has identified the Cienega Creek
Natural Preserve as the "crownjeweP' of their natural resource conservation lands. 184 The approximately
4,000-acre preserve was established in 1986 and contains some of the region's most significant aquatic
and riparian habitat extending a length of 12 miles along Cienega Creek. Surrounded by the arid
environment of the Sonoran Desert, the Cienega Creek riverine wetlands provide shelter and foraging
habitat for wildlife species. Within the Preserve, portions of Cienega Creek run perennially providing
habitat for federally listed as endangered, Gila topminnow, Gila chub, and the Huachuca water umbel.
The Preserve also provides a corridor link for movement oflarger wildlife between the Santa Rita,
Whetstone and Rincon Mountain Ranges.

The Preserve was established for the "purposes of preservation and protection of the natural scenic
resources of the property ... for the benefit and protection of the County, its resources, residents, and
visitors." 185 Construction of the proposed Rosemont Mine through the filling of Cienega Creek's
headwater streams, diversion of streamflow and groundwater drawdown will dramatically alter in
perpetuity the surface and subsurface hydrology of the Cienega Creek watershed causing stress and
degradation of aquatic habitat resulting in dramatic and persistent changes to the preserve.

Bar V Ranch Preserve. Pima County's 14,400-acre Bar V Ranch Preserve is a located adjacent to the
County's Cienega Creek Natural Preserve in the Cienega Creek watershed. It includes significant
portions of Davidson Canyon. It is designated as Biological Core and Important Riparian Area within
Pima County's Conservation Lands System, supporting habitat for 34 Priority Vulnerable Species
identified in the Sonora Desert Conservation Plan and is a vital wildlife corridor link in Cienega
Valley. 186

Construction of the proposed Rosemont Mine through the filling of Cienega Creek's headwater streams,
diversion of streamflow and groundwater drawdown will dramatically alter in perpetuity the surface and
subsurface hydrology of the Cienega Creek watershed causing stress and degradation of aquatic habitat
resulting in dramatic and persistent changes to the Bar V Ranch Preserve.

Coronado National Forest. The Rosemont Mine would result in the direct removal ofup to 6,990 acres
(5.1 percent of NFS lands within the Santa Rita Ecosystem Management Area) from public entry. 187
The national forest is located within the Sky Island region of southeastern Arizona, southwestern New
Mexico and northwestern Mexico. Elevations within the national forest range from 3000 feet to 10,720
feet in widely scattered mountain ranges or "sky islands." These mountain forested ranges separated by

182
    FEIS, Chapter 3, Seeps, Springs and Riparian Areas
183 Per the B.O., these species and/or their critical habitat include the: Chiricahua leopard frog, northern Mexican gartersnake,
Gila chub, Gila topminnow, desert pupfish, Huachuca water umbel, yellow-billed cuckoo, and southwestern willow
flycatcher.
184 Brian Powe11, Pima County Office of Sustainability and Conservation, Water Resource Trends in the Cienega Creek

Natural Preserve, Pima County, Arizona dated August 2013.
us Ibid.
186
    http://www.sonorandesert.org/properties/barv/
187
    FEIS, p. 862.
                                                               27
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 35 of 71




vast expanses of desert and grassland plains, are among the most diverse ecosystems in the world
because of their great topographic complexity, 188 , 189

Construction of the. Rosemont Mine would change the existing undeveloped, semi primitive recreation
setting on lands surrounding the project area to a developed, industrialized setting. 190 Restricted public
access due to the perimeter fence would result in a reduction ofrecreational activities with indirect
effects such as increased noise, vibration, artificial lighting, traffic, loss of native vegetation and general
industrial activities. 191 The mine would exclude hunters from access to approximately 4 to 5 percent of
NFS lands resulting in the loss of775 hunter days annually. 192 A 12.8 mile section of the Arizona
National Scenic Trail would be relocated and increased traffic on the Patagonia-Sonoita Scenic Road
will likely result in a reduction in use for cyclists and pedestrians. 193

Outstanding National Resource Waters (ONRW). The State of Arizona has designated reaches of
both Davidson Canyon and Cienega Creek as ONRWs due to, among other factors, their exceptional
ecological and recreational significance and the presence of federally endangered and threatened
species. This state designation affords them special protection, prohibiting any lowering of water
quality. Federal regulations for state-designated outstanding waters similarly state "Where high quality
waters constitute an outstanding National resource, such as waters of National and State parks and
wildlife refuges and waters of exceptional recreational or ecological significance, that water quality shall
be maintained and protected" (40 CFR 131.12( a)(3) ).

The proposed mine will result in the lowering of water quality in the ONRW through: 1) heavy metal
contamination; 2) increasing total sediment in surface water flow; and 3) alteration of the physical,
chemical and biological integrity of the stream. These adverse water quality impacts to downstream
ONRWs will be pennanent.

The Rosemont Mine Will Result in Unacceptable Adverse Cumulative Effects on the Aquatic
Ecosystem. 194

The USFS evaluated the cumulative effects on biological resources from the Rosemont Mine and
concluded; Wiren considered together, these foreseeable actions, when combined with the expected
impacts from the proposed project (no matter which action alternative is selected), and with climate
change and human population growth and associated development, would cumulatively contribute to
impacts such as loss offragmentation ofhabitat, vibration, noise, dust and air pollutants, and artificial
lighting. The overall result would be a continuation of the long-occurring trend of reduced habitat
quantity, and quality; distribution of movement and genetic flow; and continued increase in risk and
threat to sensitive species. 195




1 8
 8  www.fs.usda.gov/coronado
189
    Skyislandalliance.org
190
    FEIS, p. 862.
191
    Recreational activities include; birding, scenic touring, solitude, hunting, off-highway vehicle use, camping, hiking,
horseback riding, and mountain biking. Restricted access would result in a direct loss of acres to the Santa Rita Backcountry
Touring Area and National Forest roads. FEIS, p. 853 and p. 862.
192
    FEIS, p. 853 .
193
    As many as 88 roundtrip truck traffic shipments would occur per day. FEIS, p. 856.
1~ See Guidelines, Subpart B (40 CFR 230.11 (g)).
195
    FEIS, p. 712.
                                                             28
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 36 of 71




The USFS conclusion underscores the significance of the cumulative effects on the aquatic ecosystem
attributable from the Rosemont Mine. In evaluating the cumulative impacts, one must consider the
additive nature of the mine's effects on the Cienega Creek watershed, the effects of drought and climate
change, as well B:5 the environmental impacts from future mining in the Cienega Creek watershed.
Cumulative impacts on the aquatic ecosystem include those associated with past, present, and
reasonably foreseeable discharges to waters of the U.S. The cumulative impacts stemming from the
Rosemont Mine alone, without even considering foreseeable impacts associated with other activities in
the watershed, would be severely damaging to the aquatic ecosystem.

Less than 1 percent of Arizona1s landscape has wetlands. Since the late 18001s, streams and
wetlands throughout Arizona have been modified or drained, resulting in the loss of more than one-third
of the State's original wetlands. 196 The proposed project will contribute to the significant cumulative
loss of wetlands in Arizona. At a regional level, changes in the aquatic ecosystem of the Cienega Creek
watershed from the Rosemont Mine and other cumulative effects will result in a significant impairment
of the water resources, including the productivity and water quality of existing aquatic ecosystems.

Mining. The Rosemont Mine has a predicted life of25-30 years. The cumulative effects of this mirie
are significant as impacts from reduce stormflow, reduced sediment delivery and contaminated mine
runoff are additive and will persist long after mining has ceased. Metal contaminated sediments are
sources of future contamination and pose ongoing long term risk to the environment. 197 This mine will
cause wide and pervasive changes to the ecosystem through a reduction in the diversity and spatial
distribution of waters over large geographic areas and will cause habitat fragmentation, water quality
degradation and risk to federally listed endangered and threatened species.

Rosemont Copper Company currently has three mineral deposits near the Rosemont Mine: Broad Top
Butte, Copper World, and Peach-Elgin with potential mineral resources of 8.8 million tons for Broad
Top Butte and 23.4 million tons for Peach-Elgin. 198 These deposits are located on the northwest comer
of the proposed Rosemont Mine. It is Rosemont Copper Company's intention to conduct further work
at these sites to evaluate the mineral potential, stating that these deposits have potential as satellite areas
of production. 199 · Mining of these areas would expand and prolong the significant degradation of the
Cienega Creek watershed. 200 Additional mining would further deplete groundwater levels currently
experiencing overdraft conditions threatening municipal and private water supplies. For example,
extending the Rosemont Mine life alone from 20 to 25 years will require additional mine water supply
pumping resulting in an additional drawdown of 7.5 to 17.5 feet. 201

Drought and Climate Change. The adverse effects of the project's changes to the regional
hydrological regime would be further exacerbated by drought and projected climate change. The long-
term trend in surface flows in Cienega Creek is one of steep, continuing decline due to several factors
including increasing domestic groundwater pumping and persistent natural drought. Long-term ground
and surface water monitoring within the Cienega Creek watershed indicates that the duration and extent
of streamflow is very susceptible to drought; the length of stream segments that support perennial flow

196 http://pubs.usgs.gov/wsp2425/state_highlights_ summary.html
197
    Taylor and Hudson-Edwards. 2008.
198
    Rosemont Copper Project CWA Section 404(b)(l) Alternatives Analysis (SPL-2008-00816-MB) prepared by WestLand
Resources dated September 2013 pp. 23-26. No information was available on size of mineral resource for Copper World.
199
    Ibid.
200 Additional potential future mining has been identified in the FEIS including the Charles Seel leases and Andrada Mine in

Davidson Canyon and the Twins Buttes Mine near Sahuarita (FEIS, p. 437).
201 FEIS, p. 336.

                                                             29
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 37 of 71




have been reduced beginning with the drought of the 1980s.202 Between 1990 and 2011, surface water
discharge in Cienega Creek declined 83%, while stream flow extent declined by 88 percent. 203
Davidson Canyon has also exhibited a drying trend. 204 Evaluation of baseline trends in temperature and
precipitation in Tucson, Green Valley and Vale show a statistically significant trend toward lower
precipitation, and a statistically significant relationship between reductions in stream flow, increases in
temperature and decreases in dissolved oxygen. 205

Climate change research and modeling predict a 10-20 percent reduction in precipitation in the desert
southwest within the next 75 years, resulting in more arid conditions. 206 Changes in rainfall and runoff
will result not only in increasing dryness, but also more frequent flood events. Change in storm intensity
is particularly significant in areas containing erodible metal-bearing sediment increasing the flux of
metals from alluvial storage further degrading downstream aquatic resources. zo7 ,2os

The USFS states predicted changes in weather patterns could influence the quantity of stormwater that is
stored at the surface and available for beneficial use by riparian vegetation. Increased temperatures and
reduced precipitation will increase the vulnerability of springs and riparian systems relying on the
groundwater system whether regional or local. 209 The potential cumulative effect of drought, aridity
from climate change, and projected reductions in surface water flows and groundwater drawdown
attributable to the Rosemont Mine proposed will result in significant adverse impacts to the aquatic
environment.

The Mitigation Proposed by the Rosemont Mine Will Not Offset Impacts to Waters of the U.S.
Below the Level of Significant Degradation.

The Rosemont Copper Company's compensatory mitigation plan, Final Habitat Mitigation and
Monitoring Plan Permit No. SPL-2008-00816-MB Rosemont Copper Project Revised September 12,
2017 (HMMP), does not prevent or replace the impacts that give rise to the significant degradation
finding. 210

For compensatory mitigation to bring a project into compliance with the significant test of the
Guidelines, it must satisfy two conditions: it must prevent or replace the impacts that give rise to the
significant degradation finding, and it must provide reasonable assurance of success. Without a
reasonable assurance that the mitigation will function as intended, it cannot be fairly relied upon to reach
a finding that otherwise significant adverse impacts would no longer be so.

The environmental scale of the HMMP plan is not commensurate with the environmental scale of its
project impacts. What is lacking is a clear nexus between the impacts of the project and the proposed

2o2  http://www.pagnet.org/tabid/912/defauh.aspx
203
     Powell, B. F. 2013. Water resource trends in the Cienega Creek Natural Preserve, Pima County, Arizona. An unpublished
report to the Pima County Flood Control District, Tucson, AZ.
2114 FEIS, p. 420.
205 SIR, p. 50-53.
206 Letter from Pima County to US Army Corps of Engineers, RE: SPL-2008-00816 Rosemont Mine, dated January 19, 2012.
207 Longfield, S.A., Macklin, M.G. 2008. The influence of recent environmental change on flooding and sediment fluxes in

Yorkshire Ouse basin. Hydrological Processes 13: I050-l 066.
208
     Walsh, K., Cai, W., Hennessy, K., Jones, R., Mcinnes, K., Nguyen, K., Page, C., Whetton, P., 2002. Climate Change in
Queensland under Enhanced Greenhouse Conditions, CSIRO, Australia, 83 pp. cited in Taylor and Hudson-Edwards. 2008.
209
     FEIS, p. 565-566.
210
     See EPA Analysis ofthe Final Habitat Mitigation and Monitoring Plan Permit NO. SPL-2008-008/6-MB Rosemont
Copper Project. September 12, 2017 dated November 30, 2017.
                                                            30
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 38 of 71




mitigation. The mitigation, located outside of the watershed where the impacts occur, cannot offset
significant degradation within the Cienega Creek watershed itself or account for the loss of ecological
services arising from the interrelationship of the headwater streams and the surrounding terrestrial
ecology at a regional scale. In fact, the HMMP effectually reduces the diversity of ecosystem types and
results in a loss of hydro logic function and the biological communities the ecosystem supports.

There is high risk and uncertainty associated with the proposed mitigation. The mitigation proposed at
Sonoita Creek Ranch involves significant and risky hydrologic modifications and long term
maintenance, thereby posing an extremely high risk of failure. 211 The proposed engineered channels are
not designed as self-sustaining, unconstrained or naturally functioning floodplain channels, so they will
not provide significant and lasting ecological benefits to the aquatic ecosystem. Highly questionable
modeled predictions put the ecological benefits of the proposed constructed channels in question. As
designed, it is highly questionable whether these constructed channels will flow at a frequency and
duration sufficient to offset many of the stream functions directly and indirectly lost at the proposed
mine site. 212 In addition, the proposed mitigation itself will result in the filling of 8.9 acres of Sonoita
Creek.

EPA has reviewed the Final Habitat Mitigation and Monitoring Plan Permit NO.
SPL-2008-00816-MB Rosemont Copper Project dated September 12, 2017 (HMMP). The mitigation
proposed in the final HMMP includes two components: the Sonoita Creek Ranch (SCR) project and the
onsite stock tank removal. Rosemont submitted the mitigation package to compensate for impacts to
waters of the United States by the proposed Rosemont Copper Mine. EPA comments on this HMMP are
reviewed in an analysis dated November 30, 2017.

Our review of the HMMP affirms our position that the mitigation does not comply with EPA's 404(b)(1)
Guidelines and the requirements of the Mitigation Rule. The HMMP proposed by Rosemont fails to
offset the proposed mine's impacts to aquatic resources in the Cienega Creek watershed:
     • The SCR mitigation does not offset any of the pervasive damage to aquatic resources in the
         Cienega Creek watershed;
     • Rosemont's qualitative methodology comparing functional loss associated with the mine's
         impact site and the functional gain at the mitigation sites is scientifically flawed and
         unsupportable and therefore, not valid;
     • Rosemont's application of the mitigation terminology to the HMMP erroneously inflates the
         credit value of the mitigation;
     • The onsite stock tank removal relies on erroneous assumptions on stormflow, is not
         scientifically valid and fails to offset 28.4 acres of secondary impact to Cienega Creek and its'
         downstream Outstanding Arizona Waters; and
     • Th~ Lower San Pedro In-Lieu Fee Project Site has not been approved by the Interagency
         Review Team and would not compensate impacts at the remote mine site.


211 Technical Memorandum on the Conceptual Design for Sonoita Creek, AZ from Dr. Mathias Kondolf, UC Berkeley and
James Ashby, PG Environmental to Dr. Robert Leidy, USEPA dated February 18, 2015.
212 In a Corps Memorandum to the Field dated October 29. 2003, the Corps provides compensatory mitigation guidance as

part of the implementation of the National Wetlands Mitigation Action Plan. The purpose of the Guidelines is to identify the
basic requirements for mitigation success and to assist in mitigation site selection. This guidance identifies: 1) restoration
over creation; 2) avoiding over-engineered structures in the wetland's designs; 3) restoring or developing naturally variable
hydrologic conditions; 4) considering the bydrogeomorphic and ecological landscape and climate; and 5) attention to
subsurface conditions, including soil and sediment geochemistry and physics, all of which the RM mitigation plan fails to do.
                                                             31
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 39 of 71




                       Conclusions and Basis for Finding of Significant Degradation

The Rosemont Mine will degrade and destroy waters in the Cienega Creek watershed containing
regionally rare, largely intact mosaics of some of the highest quality stream and wetland ecosystems in
Arizona. These environmental consequences are substantial and unacceptable and contrary to the goals
of the CWA. Mitigation proposed by Rosemont Copper Company will not prevent unacceptable
adverse effects to these waters from the proposed mine. Therefore, EPA Region IX maintains that
impacts associated with this project will result in significant degradation (40 CFR 230.10( c)) of our
Nation's waters. 213

The environmentally-damaging nature of the Rosemont Mine (i.e., large-scale, long-lasting, extractive
mineral mine) will cause or contribute to significant persistent degradation of the aquatic environment.
As a direct consequence of the§ 404 CWA permit action, direct and secondary impacts from the
proposed project will result in the loss, conversion and functional habitat degradation/destruction of
aquatic, wetland and terrestrial habitats supporting 12 federally listed endangered or threatened species.
This region includes vast areas of the Coronado National Forest, the Las Cienegas National
Conservation Area, Pima County preservation areas and state-designate ONRWs recognized as being of
regional and national importance.

EPA has determined the Rosemont Mine will result in the following effects which individually and
cumulatively contribute or cause significant degradation:

    1) Significantly adverse effects of the discharge of pollutants on human health or welfare, including
       but not limited to effects on municipal water supplies, plankton, fish, wildlife and special aquatic
       sites;
    2) Significantly adverse effects of the discharge of pollutants on life stages of aquatic life and other
       wildlife dependent on aquatic ecosystems, including the transfer, concentration, and spread of
       pollutants or their byproducts outside of the disposal site through biological, physical and
       chemical processes;
    3) Significantly adverse effects of the discharge of pollutants on aquatic ecosystem diversity,
       productivity, and stability; and
    4) Significantly adverse effects of the discharge of pollutants on recreational, aesthetic, and
       economic values.




m Jim Upchurch, Forest Supervisor, Coronado National Forest, stated in the Draft Record of Decision for the FEIS, I
recognize that each ofthe action alternatives would result in significant environmental and social impacts and that the no
action alternative is the environmentally preferable alternative ... (p. 11 ).
                                                             32
              Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 40 of 71




                                                           APPENDIX A

                        Project Description and Environmental Setting and Significance


Project D~scription

The Rosemont Copper Company proposes to develop the Rosemont Mine within the Cienega Creek
watershed in Pima County, AZ, approximately 30 miles south of the city of Tucson. The mine would
occupy -4, 750 acres of National Forest Service, Bureau of Land Management and some privately-
owned lands, with the primary land holding being Coronado National Forest. The mine is projected to
produce -4. 7 billion pounds of copper, 90 million pounds of molybdenum and 54 million pounds of
silver over the proposed 25-30-year mine life.

Mining will be conducted using conventional open-pit techniques. The mine pit would measure
between 6,000 - 6,500 feet in diameter, with a final depth of 1,800-2,000 feet. The mine would produce
a total of approximately 550 million tons of ore and 1,288 million tons of waste rock. Waste rock will
be blasted and transported by haul truck to a storage area. Ore will be blasted, crushed and loaded onto
a conveyor for conventional sulfide milling (sulfide ore). Tailings will be stored using a dry stack
tailings.technique. The placement of waste rock will include perimeter buttresses, with placement of the
perimeter of the dry stack tailings storage areas to provide structural and erosional stability of the
tailings pile. The copper concentrate from the milling operations will be shipped off site to a smelter.

The proposed project includes a 950-acre mine pit, 1,460-acre waste rock storage areas, 987 acre dry-
stack tailings facility, ancillary facilities and structures, access and haul roads, and off site water and
power and transmission lines. 214

Environmental Setting and Significance

We considered several additional environmental factors in our evaluation of the significance of the
aquatic resources that will be impacted by the Rosemont Mine. These include the landscape setting,
quality and rarity of the aquatic resources that will be impacted, and the severity, pennanence and
persistence of project impacts. These considerations include the status of the aquatic resources as
Aquatic Resources of National Importance {ARNI) and Special Aquatic Sites.

Geographic Scope- Landscape Setting. Essential to evaluation of the environmental effects of the
Rosemont Mine is the geographic scope, or landscape setting, of the project within the Cienega Creek
watershed.215 The proposed Rosemont Mine lies on the eastern slopes of the Santa Rita Mountains and is
bisected by an intricate network of 154 individual ephemeral and intennittent drainages that encompass
over 18 linear stream miles. The mine footprint would cover 13% of the uppermost Barrel/Davidson
Canyon watershed where annual precipitation ranges between 13-23 inches, amounts of rainfall
comparable to more mesic regions near San Francisco, Califomia. 216 At the proposed mine site the
stream network functions as an important headwater source area for stonnwater runoff and mountain-
front recharge. Significantly, water falling as precipitation at the mine site is directly linked through


214   For more detailed description of the proposed mine, see FEIS, Volume 1.
21511,e Corps willfully consider comments regarding the site from a waterslied or landscape scale, including an emluation
oftlie potential cumulative and secondary impacts. Regulatory Guidance Letter 92-01.
216
      FEIS, Table 31
                                                              33
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 41 of 71




surface and subsurface hydrologic pathways to surface flows in nearby downstream waters. In addition
to serving as a water source area for streams and wetlands, and their associated fish and wildlife, the site
contributes·a significant amount of water to municipal and residential users' water through surface and
sub-surface hydrologic pathways. The ecological significance of this setting is best understood from a
landscape-scale, hydrologic accounting unit perspective. As such, the sites' water yielding drainages and
groundwater aquifers distribute water through interconnected surface and subsurface pathways to
support the functioning of down-gradient streams, riparian forests, springs, seeps, wetlands and human
users. The persistence and.health of aquatic resources associated with Cienega Creek and its major
tributaries of Barrel Canyon, Davidson Canyon, Empire Gulch, and Gardner Canyon are dependent on
contributions of abundant and clean surface water originating as overland and stream flow from the
proposed mine site.

Quality of Resource - Ecological Health. The Cienega Creek watershed is the most intact natural
major valley bottom aquatic wetland ecosystem in Arizona. 21 7 It is an aquatic resource of conservation
value exceeding or equal to any other in the American Southwest. The aquatic ecosystem of the Cienega
Creek watershed functions as the lifeblood that sustains a near pristine landscape rich in biodiversity.

The mine site lies within the Madrean sky islands which is part of the Madr.ean pine-oak woodlands
ecoregion; an internationally recognized biodiversity hotspot featuring significant levels of biodiversity
that is under threat from humans. 218 Several major drainages occur within the project assessment area:
Wasp, McCleary, Scholefield, Barrel, and Box canyons; Empire Gulch; Gardner Canyon; and Ciengea
Creek. Scholefield, Wasp and McCleary canyons drain to Barrel Canyon which joins Davidson Canyon
approximately 4 miles east of the site. The site also supports ninety-five seeps and springs that are
critical to the survival of many wildlife species. Almost all the drainages support xero-, meso-, or
hydroriparian riparian habitats. Empire Gulch, Gardner Canyon, and Cienega Creek contain perennial
stream reaches and support hundreds of acres of high quality riparian and palustrine emergent wetlands,
many of which would qualify as jurisdictional waters.

        Special aquatic sites - Three of the six Special Aquatic Site types described in Subpart E of the
Guidelines occur on or adjacent to the proposed project. Because of their special ecological
characteristics of high food-web productivity, physical habitat critical for all life stages of aquatic life,
water quality functions, and other important and easily disrupted ecological functions, these aquatic
resources are given special recognition under CWA regulations. Collectively, the Special Aquatic Sites
in the project area play a regionally significant role in maintaining the existing, high quality functions
and services in this watershed.

The project will adversely affect three types of "Special Aquatic Sites" including wetlands, sanctuaries
and refuges, and riffle and pool complexes (40 CFR 230.40 - 45)), as well as Tier 3 "unique" waters
(portions of Davidson Canyon and Cienega Creek that are designated by the State of Arizona as
ONRWs). These aquatic resources and adjoining habitat support ten federally listed endangered or
threatened species




217
    Rosen, P.C. and D.J. Caldwell. 2004. Aquatic and Riparian Herpetofauna of Las Cienegas national Conservation Area,
Empire-Cienega Ranch, Pima County, Arizona. Prepared for Bureau of Land Management, Tucson Office, September I,
2004.
218
    Myers, N., Mittenneier, R.A. Mittenneier, C.G., Gustavo, A., da Fonseca, B., and J. Kent. 2000. Biodiversity hotspots for
conservation priorities. Nature 403: 853-858.
                                                             34
           Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 42 of 71




Sanctuaries and refuges are areas designated under state arid federal laws or local ordinances to be
managed principally for the preservation and use of fish and wildlife resources. 219 Portions oflower
Davison Canyon and Cienega Creek are designated by the State of Arizona as ONRWs (see discussion,
below) and are within the Cienega Creek Natural Preserve (CCNP), a 4,000 acre sanctuary along 12
stream miles noted for its ecological significance and natural beauty as a desert riparian oasis. 220 In
addition, portions of Empire Gulch lie within the Las Cienegas National Conservation Area (LCNCA),
administered by BLM, a 45,000 acre preserve set aside in large part to protect riparian wetlands and
native aquatic organisms including endangered fish and amphibians.

Wetlands and riffle-pool complexes are also Special Aquatic Sites that will be affected directly through
the discharge of fill material at the mine site and by the secondary effects of reductions in surface water,
changes in sediment delivery, and groundwater drawdown from the proposed project. 221 Riffle and
pool complexes are especially valuable as habitat for fish and wildlife, supporting important feeding,
spawning, rearing, and refuge functions for aquatic and life-cycle dependent terrestrial species.

        Outsta11di11g Arizona Waters. The state of Arizona has designated reaches of both Davidson
Canyon and Cienega Creek as ONRWs due to, among other factors, their exceptional ecological and
recreational significance and the presence of federally threatened or endangered species. 222 Davidson
Canyon Wash is a rare, spring-fed, low elevation desert stream, supporting a variety of uncommon flora
and fauna. Cienega Creek contributes flows to the Santa Cruz River via Pantano Wash, and contains
remnants of a historically extensive cienega system, defined by springs and marsh areas supporting
habitat for wildlife and plant species, included threatened and endangered species. As ONRWs, their
water quality meets or exceeds applicable water quality standards and lowering of water quality is
prohibited.

        Aq11atic Reso11rces of Natio11a/ Importance. The EPA has determined that Cienega Creek and
its major tributary, Davidson Canyon Wash, are aquatic resources of national importance for the
purposes of Part IV of the August 1992 Memorandum of Agreement between the EPA and the
Department of the Army regarding Section 404(q) of the Clean Water Act. These aquatic resources are
extraordinary, rare and intact ecosystems in a desert environment, and their protection is an explicit
priority oflocal, state and federal agencies, environmental organizations, and the public. 223

        lmporta11t riparia11 areas. In December 2001, Pima County incorporated the Sonoran Desert
Conservation Plan into its comprehensive land use plan by establishing the Conservation Lands System
as the regional environmental vision. This system classifies lands into a variety of designations to
reflect their relative value and importance in maintaining the biological diversity of Pima County.
Davidson Canyon is identified under the plan as Biological Core area, and, along with Cienega Creek,
an Important Riparian Area. By connecti.ng the Empire, Santa Rita, and Rincon Mountain ranges- a
network identified by the Arizona Department of Game and Fish, BLM and Pima County as critical
wildlife movement corridor-Davidson Canyon, Cienega Creek and other riparian areas provide a natural
habitat mosaic for the wide dispersal and migration of many species (e.g., black bear, mountain lions,
bobcats, coyotes).224


219
    See Guidelines, Subpart E (40 CFR 230.40).
220
    http://rfcd.pima.gov/wrd/landmgt/cienegapreserve/
221
    Wetlands are defined at 40 CFR § 230.41. Riffle. pool complexes are defined at 40 CFR § 230.45.
222
    There are only 22 OAWs in the state of Arizona. http://www.azdeq.gov/environ/water/pennits/downl oad/oaw.pdf
223
    See EPA 3(a) and 3(b) letters to the Corps dated January 5, 2012 and February 13, 2012.
224
    DEIS, p. 370.
                                                           35
            Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 43 of 71




Extellt ofResource - Rarity. Less than one percent of Arizona's landscape supports wetlands. Since the
late l 800's, streams and wetlands throughout Arizona have been modified or drained, resulting in the
loss of more than one-third of the State's original wetlands. 225

       Desert springs. Often the sole sources of water for wildlife, desert springs support wetland
ecosystems including rare and endemic species.226 Human changes to groundwater are one of the
greatest threats to long-term sustainability of groundwater dependent ecosystems in arid and semi-arid
regions. 227

        Cie11egas. Desert wetlands also called Cienegas are located within the impact zone of the mine.
They are high in biodiversity and provide habitat for migratory birds and wildlife, which is critical in an
arid environment. Nineteen percent of federally listed endangered or threatened species in Arizona are
directly associated with cienegas.228 Endangered species, such as the jaguar and ocelot utilize this
habitat, as well. Cienegas have been reduced or degraded since the late 19th and 20th century and are
provided little protection. On US Forest Service Lands in the Apache Highlands Ecoregion, all cienegas
are extant, while only two remain on BLM lands. 229 Minckley et al. (2013) found near-surface water
availability as the limiting factor for the persistence of the Cienega. Given the rarity of these resources,
Minckley et al. (2013) identifies conservation of this habitat as beneficial to the maintenance of global
biodiversity.230

Severity of Impacts - Functional Loss. Rosemont Mine is a large scale (i.e., 4, 750-acre footprint),
long lasting (i.e., >25 years of active mining with significant impacts lasting in perpetuity), high water
consumption, extractive mineral mine anchored within a vast, interconnected, high-functioning, and
undisturbed landscape. Thus, there will be significantly adverse direct and secondary project impacts to
waters that will amplify throughout the watershed well beyond the immediate area of the project
footprint. The environmental effects of direct and secondary impacts merge at the landscape scale of
assessment through a break in the connectivity of aquatic resources (e.g., stream networks) caused by a
direct discharge of fill material resulting in significant adverse ecological effects. Sustaining important
landscape-scale functions is not possible if supporting headwater streams are significantly degraded.231
The filling of streams, the construction of a massive mine pit 2,000 feet in depth, and associated land
clearing and related disturbances will dramatically alter in perpetuity project site topography, and ·
surface and subsurface hydrology within the greater Cienega Creek and Santa Cruz River watersheds. 232

Temporal Scope oflmpacts -Permanence and Persistence. All the direct and most the secondary
impacts to the aquatic ecosystem would be permanent and would persist in perpetuity. The construction
of the mine would permanently fill 40 acres of waters and in doing so, would result in the fragmentation

m http://pubs.usgs.gov/wsp2425/state_highlights_ summary.html
226
    Patten, P.T., Rouse, L., and Stromberg, J.C., 2007. Isolated spring wetlands in the Great Basin and Mojave Deserts, USA:
potential response of vegetation to groundwater withdrawal. Environmental Management DOI I0.1007/s00267-007-9035-9.
16pp.
227
    Ibid.
228
    Minckley, T.A., Turner, D.S., Weinstein, S.R., 2013. The relevance of wetland conservation in arid regions: a re-
examination of vanishing communities in the American southwest. Journal of Arid Environments. p. 216.
229
    Ibid.
230
    Ibid.
231
    Ibid. Levick et al. 2008.
232
    Using Figure 58 of the PAFEIS and USEPA's NEPAssist mapping tool, EPA calculates that 1,000 years after active
mining, the 5-foot drawdown contour will extend across approximately 42,000 acres of Cienega Creek watershed based on
the Tetra Tech model and 64,000 acres based on the Montgomery model.
                                                             36
          Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 44 of 71




of a vast, intact, hydro logic landscape unit composed of hundreds of drainages covering many linear
miles. The placement of till would result in the loss of breeding and nesting areas, escape cover,
movement corridors, and food sources for wildlife associated with existing waters on the mine site.
Wildlife species and communities that depend on large, intact habitat blocks would be irreparably
harmed by the mine project.

Secondary impacts will cause serious degradation or complete destruction of special and regionally
unique aquatic resource areas downstream of the project. Many of those aquatic resources are unique
because of their ecological diversity, and because they are difficult to restore once lost or degraded.
Impacts from the mine would be irreversible.




                                                    37
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 45 of 71
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 46 of 71




 EXHIBIT B
         Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 47 of 71




Via Email

December 8, 2020

      Brigadier General D. Peter Helmlinger                Tomas Torres
      U.S. Army Corps of Engineers                         EPA Region 9
      Division Commander, Northwest Division               Director, Water Division
      1201 NE Lloyd Blvd., Suite 400                       75 Hawthorne Street
      Portland, OR 97232                                   San Francisco, CA 94105-3901
      Via email: Annette.b.kuz@usace.army.mil              Torres.tomas@epa.gov

      Amy Lueders                                          Jeff Humphrey
      Fish and Wildlife Service                            Fish and Wildlife Service
      Southwest Regional Director                          Arizona Ecological Services
      500 Gold Avenue SW                                   9828 North 31st Ave. #C3
      Albuquerque, NM 87102                                Phoenix, AZ 85051-2517
      Amy_lueders@fws.gov                                  Jeff_humphrey@fws.gov

      Congressman Raúl Grijalva                            Chuck Huckleberry
      Chairman                                             County Administrator
      Natural Resources Committee                          Pima County
      1511 Longworth HOB                                   130 W. Congress St., 10th Fl.
      Washington, DC 20515                                 Tucson, AZ 85701
      Via email: Steve.feldgus@mail.house.gov;             Chuck.huckleberry@pima.gov
                 Brandon.bragato@mail.house.gov
                                                           Barbara LaWall
      Regina L. Nassen                                     County Attorney
      Deputy County Attorney                               Pima County Attorney’s Office
      Pima County Attorney’s Office                        32 North Stone Ave., Suite 2100
      32 North Stone Ave., Suite 2100                      Tucson, AZ 85701
      Tucson, AZ 85701                                     Barbara.lawall@pcao.pima.gov
      Regina.nassen@pcao.pima.gov
                                                           Simi Bhat
      Andrew Smith                                         Department of Justice
      Department of Justice                                Environment and Natural Resources Division
      Environment and Natural Resources Division           301 Howard St., Ste. 1050
      201 Third St., N.W., Suite 900                       San Francisco, CA 94105
      Albuquerque, NM 87103                                Simi.bhat@usdoj.gov
      Andrew.Smith@usdoj.gov


Re:      Supplemental Letter on Clean Water Act Section 404 Permit No. SPL-2008-0816-
         MB for the Rosemont Copper Mine



                     ROCKY MOUNTAIN       633 17TH STREET, SUITE 1600   DENVER, CO 80202

          T: 303.623.9466   F: 303.623.8083   RMOFFICE@EARTHJUSTICE.ORG      WWW.EARTHJUSTICE.ORG
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 48 of 71




Dear General Helmlinger, Mr. Torres, Ms. Leuders, Mr. Humphrey, Chairman Grijalva,
Mr. Huckleberry, Ms. LaWall, Ms. Nassen, Ms. Bhat, and Mr. Smith:

        On behalf of the Tohono O’odham Nation, Pascua Yaqui Tribe, and Hopi Tribe
(collectively, “the Tribes”), we submit this supplemental letter regarding the Army Corps of
Engineers’ (“Corps”) Clean Water Act section 404 permit number SPL-2008-0816-MB (“404
Permit”) for the Rosemont Copper Mine.

        The Santa Rita Mountains, including the Rosemont mine site, are home to some of the
highest quality streams and wetland ecosystems in Arizona. As a result, the Corps approved a
preliminary jurisdictional determination (PJD) for the mine site, concluding that there are 101.60
acres of potentially jurisdictional waters in and around the mine site, including 154 individual
ephemeral streams and springs that encompass 18 stream miles and two wetlands. The
ephemeral and intermittent streams at the mine site are of great ecological importance to the
aquatic and terrestrial ecosystem, moving water, sediment, and debris through the stream
network and providing connectivity within the watershed. These life-sustaining waters are also
of great cultural and religious importance to the Tribes, who hold as sacred these rare features in
an otherwise arid landscape.

        The Corps and the Environmental Protection Agency (EPA), however, recently
promulgated the Navigable Waters Protection Rule (“Navigable Waters Rule” or “Rule”), which
would categorically eliminate protections for these ephemeral streams, along with thousands of
other streams in the Cienega Creek Watershed, along the Santa Cruz River, and throughout the
desert southwest. The Rule violates the Clean Water Act, conflicts with the scientific record,
inexplicably departs from the agency’s prior findings, and creates a regulatory void with
unacceptable consequences for the Nation’s waters, as proved by the facts of this case. 1

        The Tribes are concerned that Rosemont may ask the Corps to hastily reverse its 2010
approval of the PJD for the mine and determine that the agency has no jurisdiction over the site
under the Clean Water Act before the end of the current administration. If Rosemont makes any
such request, or the Corps unilaterally pursues such an agenda, we request prompt notification,
an opportunity for a public hearing, and government-to-government consultation on this critical
issue before a decision is made. We strongly oppose any such jurisdictional waiver by the
Corps, as it would run contrary to an extensive scientific record, violate the Clean Water Act,
overstep EPA’s authority in this special case, and undermine the Forest Service’s approval and
Fish and Wildlife Service’s Biological Opinion for the mine. The Tribes thus urge the Corps to
retain the PJD for the Rosemont Copper Mine or, at the very least, refrain from taking any
further action until the incoming Biden administration can review the Rule.




1
 On June 19, the District of Colorado issued an order staying the Rule on the grounds that it is
unambiguously foreclosed by the Supreme Court’s decision in Rapanos v. United States, 547
U.S. 715 (2006). See Colorado v. EPA, No. 1:20-cv-01461-WJM-NRN, Order Granting As-
Construed Motion for Stay of Agency Action, Dkt. 61 (June 19, 2020) [hereinafter “Colorado
Stay Order”].


                                                 2
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 49 of 71




    A. The Ephemeral and Intermittent Streams on the Rosemont Mine Site are Integral to
       the Watershed’s Hydrology.

         The Santa Rita Mountains and Rosemont Mine site are a place of remarkable scenic
beauty and ecological richness, whose wildlife, water, and sacred places have sustained Native
American cultural and religious life for over 10,000 years. 2 The proposed mine would not only
mark the loss of some of the most significant religious and cultural sites to Native American
tribes, it would degrade the Cienega Creek watershed and destroy an intricate network of
drainages containing some of the highest quality streams and wetland ecosystems in Arizona. 3

         The Corps approved a PJD for the mine in 2010. 4 The PJD explains that the network of
ephemeral waters at the site support and sustain intermittent and perennial waters, such as the
perennial Cienega Creek, 5 as they travel to the Traditional Navigable Waters of the Santa Cruz
River. 6 The PJD states that the site contains 101.60 acres of potentially jurisdictional waters,
including 154 individual ephemeral streams and springs that encompass 18 stream miles, and
two wetlands (Scholefield Spring No. 1 and Fig Tree Spring). 7 EPA also stated in comments on
the Rosemont mine that “[a]ll stream channels in the Davidson Canyon watershed are variously
connected by surface and shallow subsurface hydrologic pathways to downstream waters,” 8
citing twenty years “of hydrologic monitoring along Cienega Creek.” 9

        Evidence submitted to the Corps also shows that Barrel Canyon is likely an intermittent,
rather than ephemeral, stream. Pima County, where the mine is located, maintains that Barrel


2
  Suzanne Griset, SWCA Envtl. Consultants, William Gillespie, Coronado Nat’l Forest, and
Mary Farrell, Trans-Sierran Archaeological Research, National Register of Historic Places
Registration Form for Ce:Wi Duag (“Long Mountain” in O’odham) at 3–15 (2012) [hereinafter
“NRHP Registration Form”] (attached as Exhibit 1).
3
  Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin S.
Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps of Eng’rs,
Environmental Consequences of the Proposed Rosemont Copper Mine: Significant Degradation
to Waters of the United States at 27 (Nov. 30, 2017) [hereinafter “EPA 2017 Significant
Degradation Letter”] (attached as Exhibit 2).
4
  U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper Project Vol.
1 at 11 (2013) [hereinafter “FEIS Vol. 1”] (excerpt attached as Exhibit 3).
5
  Ariz. Dep’t Envtl. Quality, eMAP (last visited Dec. 4, 2020),
https://adeq.maps.arcgis.com/apps/webappviewer/index.html?id=e224fc0a96de4bcda4b0e37af3a
4daec&showLayers=Counties;Flow%20Regimes%20-
%20Perennial%20Intermittent%20Ephemeral%20Streams (categorizing Cienega Creek as
perennial); see also U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont
Copper Project Vol. 2 at 490-91, fig.67 & tbl.106 (2013) [hereinafter “FEIS Vol. 2”] (listing
reaches of Cienega Creek near the mine site as perennial) (excerpt attached as Exhibit 4).
6
  WestLand Resources, Inc., Preliminary Jurisdictional Determination for the Rosemont Project,
Pima County, Arizona at 4 (2009) [hereinafter “PJD”] (attached as Exhibit 5).
7
  PJD at 4.
8
  EPA 2017 Significant Degradation Letter at 10.
9
  Id. at 11.


                                                3
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 50 of 71




Canyon qualifies as an intermittent water body, noting that the 2000 Sonoran Desert
Conservation Plan mapped part of Barrel Canyon as intermittent. 10 The County provided the
Corps with information and data supporting this categorization, including direct measurements
and visual observations of flow from the U.S. Geologic Service and stream gage data showing
Barrell Canyon flows persisting for two weeks following rainfall. 11 Additionally, although the
Corps has identified it as ephemeral, Barrel Canyon is noted as an intermittent stream in the
National Hydrography Dataset. 12 While data points for Barrel Canyon may be limited, the
available information demonstrates the stream is intermittent.

        EPA explained in its 2015 Connectivity Report, which included a “state-of-the-art”
review of 1,200 scientific articles, that the scientific literature “unequivocally” shows that
ephemeral streams exert a “strong influence on the integrity of the Nation’s waters” and are
“critical to the health and stability of arid and semiarid watersheds and ecosystems.” 13 During
typical storm events, ephemeral streams, like those found at the mine site, convey large flows of
water, providing surface and subsurface flows to downstream waters, as well as recharge for
groundwater aquifers. 14 “In arid land streams, this hydrologic connection occurs episodically
during flood pulses, yet still provides a substantial amount of the mass, momentum, energy and
organisms delivered to downstream perennial waters, as well as to ground-water recharge.” 15




10
   Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to William James, Nat’l Mining
Expert, U.S. Army Corps of Eng’rs, and Kerwin Dewberry, Forest Supervisor, U.S. Forest Serv.
at 8 (Sept. 28, 2017) [hereinafter “2017 Pima Letter”] (attached as Exhibit 6).
11
   Id. at 8–13.
12
   U.S. Geologic Survey, The National Map (last viewed Dec. 4, 2020),
https://viewer.nationalmap.gov/basic/?basemap=b1&category=nhd&q=&zoom=14&bbox=-
110.72356224,31.84307631,-
110.62803268,31.89592298&preview=NHD&avail=&refpoly#/nhd; see also U.S. Geologic
Survey, The National Map, Legend (NHD) (last viewed Dec. 4, 2020),
https://hydro.nationalmap.gov/arcgis/rest/services/nhd/MapServer/legend.
13
   U.S. EPA, Connectivity of Streams and Wetlands to Downstream Waters: A Review and
Synthesis of the Scientific Evidence at ES-2, B-39, B-59 (Jan. 2015) [hereinafter “EPA
Connectivity Report”] (attached as Exhibit 7).
14
   Lainie Levick et al., The Ecological and Hydrological Significance of Ephemeral and
Intermittent Streams in the Arid and Semi-Arid American Southwest at 20, 24 (Nov. 2008)
[hereinafter “2008 Ephemeral Streams Report”] (attached as Exhibit 8); id. at 14 (explaining that
“the vast extent of . . . arid and semi-arid watersheds makes their runoff production significant,
and their proper management important.”).
15
   Id. at 24.


                                                4
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 51 of 71




16



A series of videos depicts the intense, but typical flows in ephemeral streams endemic
throughout southern Arizona and the mine site. 17

        These streams also “heavily influence” the chemical composition of downstream waters,
particularly during storm events. 18 For example, organic material accumulates in ephemeral
streams during dry periods, only to be carried downstream in great quantities during subsequent
storm events. 19 The Forest Service noted that the ephemeral channels at the mine site serve this
“major function” by transporting sediment throughout the aquatic system during these storm
events. 20 The streams at the mine site “have a cyclical pattern of infill and erosion. . . .
[S]ediment movement usually occurs as pulses associated with flash thunderstorm flows that
push large amounts of coarse sediment through the system. Long-term stream sedimentation
behavior is based on the equilibrium between erosion and deposition of sediment delivered to the
system.” 21 These “first flush” events “are important in transporting and transforming large
amounts of unique materials for long distances downstream, which then can have significant
[water quality] effects.” 22

       Ephemeral streams provide a wide range of functions, including hydrological
connectivity within a basin that “facilitates the movement of water, sediment, nutrients, debris,

16
   Id. at 26.
17
   The following link provides a video of an intense, but typical, flow in Walnut Gulch, an
ephemeral tributary of the San Pedro River in Arizona.
http://www.tucson.ars.ag.gov/unit/Movies/Aug_1_1990_with_animation.wmv. There is also a
video prepared by the United States Geological Survey of runoff in an ephemeral tributary near
Sierra Vista during a typical monsoon storm. https://www.youtube.com/watch?v=0kd2R0hz5xs.
18
   EPA Connectivity Report at B-48.
19
   Id. at 3-29.
20
   FEIS Vol. 2 at 465.
21
   Id. at 465 (citing 2008 Ephemeral Streams Report).
22
   EPA Connectivity Report at 3-23.


                                                 5
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 52 of 71




fish, wildlife, and plant propagules throughout the watershed.” 23 EPA made the exact same
determination in a 2008 report on intermittent and ephemeral streams in the Southwest,
concluding that these water bodies are “hydrologically connected to downstream waters, and
have a significant effect on the chemical, physical, and biological integrity of those waters.” 24

        Similarly, a more recent study on connectivity in the arid Southwest concluded that these
water bodies, and the riparian areas they sustain, “support the vast majority of wildlife species,
are the predominant sites of woody vegetation including trees, and surround what are often the
only available surface water sources, even if they are available only for limited periods.” 25 They
also provide riparian habitat that supports downstream rivers through shading, channel
stabilization, nutrient cycling and inputs of aquatic organisms and other materials. 26 Ephemeral
streams replenish sediment and alluvium, thereby protecting downstream channels and habitat. 27
Hydrologic models show that, in regions like the desert southwest, watersheds flow in small
tributaries, reaching perennial streams and contributing the nutrients, seeds, and spawning areas
that are necessary for the biological and aquatic health of those downstream perennial waters.” 28
All of these dynamic processes work together to create a resilient watershed that sustains the
physical, chemical, and biological integrity of downstream waters. 29

         Given the importance of the ephemeral and intermittent streams found at the Rosemont
mine site to the health and viability of arid and semiarid ecosystems, EPA wrote the Corps a
letter in 2017 explaining that “[e]phemeral and intermittent streams in arid environments perform
the same critical hydrologic functions as perennial streams in wetter environments by moving
water, sediment and debris through the stream network and providing connectivity within the
watershed.” 30 Thus, EPA concluded that the Rosemont Mine, by destroying an intricate network
of headwater streams, “will significantly degrade downstream reaches of Davidson Canyon and
Cienega Creek.” 31



23
   Id. at B-59.
24
   2008 Ephemeral Streams Report at 5, 72; see also 33 U.S.C. § 1251 (“The objective of this
chapter is to restore and maintain the chemical, physical, and biological integrity of the Nation’s
waters.”). In the 2008 report, EPA explained that “[e]phemeral and intermittent streams are the
defining characteristic of many watersheds in dry, arid and semi-arid regions, and serve a critical
role in the protection and maintenance of water resources, human health, and the environment.”
Id. at 2.
25
   David Goodrich et al., Southwestern Intermittent and Ephemeral Stream Connectivity, J. AM.
WATER RES. ASS’N 6 (2018) (attached as Exhibit 9).
26
   EPA Connectivity Report at B-4, B-55–B-58.
27
   Id. at B-59–B-60.
28
   2008 Ephemeral Streams Report at 72.
29
   See generally Dr. Mark T. Murphy, Vigneto Expert Jurisdictional Report (June 2020)
(attached as Exhibit 10). The Murphy Report provides an example of the ecological importance
of and hydrological connection between the ephemeral streams, like that at the Rosemont mine
site, and downstream perennial and traditional navigable waters.
30
   EPA 2017 Significant Degradation Letter at 9.
31
   Id. at 3.


                                                  6
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 53 of 71




     B. The Forest Service’s Approval and Fish and Wildlife Service’s Biological Opinion
        for the Rosemont Mine Rely on Mitigation Measures and Analysis For the 404
        Permit.

        The Forest Service made its approval of the Rosemont Mine Plan of Operation contingent
on Rosemont’s receipt of a 404 Permit. 32 Both the Forest Service and the Fish and Wildlife
Service relied on mitigation measures required by the Corps’ 404 Permit for the mine. Should
the Corps reverse the PJD for the mine, the Corps’ action would undermine approvals by its
sister agencies.

        In the Final Environmental Impact Statement (FEIS) for the Rosemont mine, the Forest
Service noted that the 404 Permit requires Rosemont to engage in compensatory and other
mitigation activities for the loss of surface waters at the mine site. 33 For instance, the Forest
Service explained that the Habitat Mitigation and Monitoring Plan (HMMP) required by the
Corps’ 404 Permit would mitigate impacts to seeps, springs, and riparian areas, stating that “[t]he
lands proposed for conservation at Sonoita Creek Ranch would be at least partially effective at
mitigating riparian resources by preserving and possibly creating new riparian habitat.” 34 Thus,
the mitigation measures required by the 404 Permit were integral to the Forest Service’s
conclusion that Rosemont would minimize impacts on this unique landscape and fragile
watershed. 35

        The Forest Service also relied on the Corps’ analysis of alternatives and impacts. The
Forest Service stated repeatedly in the FEIS that alternatives analyzed would allow for the
development of the Rosemont Mine in a matter that “is the least environmentally damaging
practicable alternative,” in accordance with the requirements of Section 404 of the Clean Water
Act. 36 For its surface water quality impacts analysis, the Forest Service also heavily referenced
the Corps’ assessment of impacts on jurisdictional waters, stating that it used the Corps’
404(b)(1) alternatives analysis to “quantitatively assess direct and indirect impacts to potentially
jurisdictional [waters of the U.S.]” and relied on the Corps’ “authority to regulate activities under




32
   FEIS Vol. 1 at 59; see also U.S. Forest Serv., Record of Decision: Rosemont Copper Project
and Amendment of the Coronado Land and Resource Management Plan at 89 (2017) (excerpt
attached as Exhibit 11).
33
   See FEIS Vol. 1 at xxxi (stating that mitigation measures relied on in the FEIS included those
“identified in the CWA Section 404 individual permit and may include compensatory mitigation
lands in Davidson Canyon and on Sonoita Creek, as well as transfer of water rights on Cienega
Creek”); S. Pac. Div., U.S. Army Corps of Eng’rs, Department of the Army Permit: SPL-2008-
00816-MB at 6–7 (2019) (including requirement that Rosemont comply with the HMMP)
(attached as Exhibit 12).
34
   FEIS Vol. 2 at 568.
35
   FEIS Vol. 1 at 95–96 (describing monitoring and mitigation plan and reliance on various
permits and authorizations for a comprehensive plan, including CWA 404 permit).
36
   Id. at 7; id. at 25, 27 (describing the “collaborative effort among all agencies to reach
consensus on a range of reasonable alternatives”).


                                                 7
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 54 of 71




Section 404 of the CWA to determine what constitutes direct and indirect impacts to [waters of
the U.S.]” 37

         The Fish and Wildlife Service similarly relied on mitigation measures required by the
Corps’ 404 Permit when analyzing the impacts on endangered and threatened species in the
area. 38 In the amended Biological Opinion for the mine, the Fish and Wildlife Service explained
that “HMMP-related actions are considered conservation measures for effects to threatened and
endangered species as an adjunct [to] their primary intended purpose as Clean Water Act
mitigation measures.” 39 Among the restoration activities included in the HMMP, the retirement
and reseeding of an agricultural field at Sonoita Creek Ranch would result in “habitat benefits to
a number of wildlife species,” namely the threatened western yellow-billed cuckoo. 40 The Fish
and Wildlife Service also stated that it relied on the HMMP’s restoration and enhancement of
two ponds at Sonoita Creek Ranch “to support recovery efforts for sensitive species,” including
the northern Mexican gartersnake, Chiricahua leopard frog, Gila Chub, Gila topminnow, and
Huachuca water umbel. 41 “The full implementation of . . . conservation measures” required in
the HMMP and relied upon by the Fish and Wildlife Service is “contingent on” the Corps’ 404
Permit for the mine. 42

        Without a 404 Permit, Rosemont would no longer be required to complete the mitigation
measures relied on by the Forest Service and the Fish and Wildlife Service in their analyses of
the mine, undermining the Forest Service’s approval and Fish and Wildlife Service’s Biological
Opinion. There would, thus, be no rational basis for the Fish and Wildlife Service’s Biological
Opinion or the Forest Service’s Record of Decision. See Ctr. for Biological Diversity v.
Rumsfeld, 198 F. Supp. 2d 1139, 1154 (D. Ariz. 2002) (“Without these measures, there is no
factual basis and no rational basis for the opinion.”). The Corps must consult with these agencies
before taking any action to reverse the PJD and revoke the 404 Permit. See 50 C.F.R. §§
402.14(a), 402.16(a); see also Scenic Coast v. Cal. Dep’t of Transp., 204 F. Supp. 3d 1075, 1092
(N.D. Cal. 2016) (“The loss of this benefit necessarily implies that the project’s net effect on
listed species and their habitat will be greater than previously thought.”).




37
   FEIS Vol. 2 at 447; id. at 446 (explaining that the FEIS’s methodology for assessing changes
in water quality as a result of mine construction and operation included consideration of
“dredged or fill material in [waters of the U.S.] under the CWA”).
38
   Steven Spangle, Field Supervisor, Amended Final Reinitiated Biological and Conference
Opinion for the Rosemont Copper Mine, Pima County, Arizona at 11 (2016) [hereinafter
“Amended BiOp”] (noting that the HMMP and its implementation are “relevant to both the
preceding Effects to Aquatic Ecosystems and Effects to Riparian Ecosystems …, as well as to
effects analyses [for] individual threatened and endangered species”) (excerpt attached as Exhibit
13).
39
   Id. at 12.
40
   Id. at 14.
41
   Id.
42
   Id. at 7.


                                                8
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 55 of 71




     C. Abdicating Jurisdiction Over the Ephemeral Streams at the Rosemont Mine Site
        Would Violate the Clean Water Act.

        Congress enacted the Clean Water Act with a single objective: “to restore and maintain
the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). In
drafting this provision, Congress took a “broad, systemic view” of maintaining and improving
water quality, with the key word “integrity” referring “‘to a condition in which the natural
structure and function of ecosystems [are] maintained.’” United States v. Riverside Bayview
Homes, Inc., 474 U.S. 121, 132 (1985) (quoting H.R. Rep. No. 92-911, at 76 (1972)). This
comprehensive approach was essential because, as Congress recognized, water moves in
“hydrological cycles.” S. Rep. No. 92-414 at 77. Thus, “[a]ny pollutant or fill material that
degrades water quality in a tributary of navigable waters has the potential to move downstream
and degrade the quality of the navigable waters themselves.” United States v. Deaton, 332 F.3d
698, 707 (4th Cir. 2003).

        Accordingly, to restore and maintain the Nation’s waters, Congress sought to control
water pollution at its source. See S.Rep. No. 92-414 at 77 (1972) (“[I]t is essential that discharge
of pollutants be controlled at the source”). To that end, the CWA prohibits “any addition of any
pollutant to navigable waters from any point source.” 33 U.S.C. §§ 1362(12), 1311(a). The term
“navigable waters” encompasses all waterbodies that have a “significant nexus” with a
traditionally navigable water. See Rapanos, 547 U.S. at 779–80 (Kennedy, J., concurring).
Under this definition, a stream possesses the requisite nexus if it, “either alone or in combination
with” other similarly situated streams, “significantly affect[s] the chemical, physical, and
biological integrity” of a traditionally navigable water. Id.; United States v. Moses, 496 F.3d
984, 986 (9th Cir. 2007).

         Abdicating jurisdiction over the ephemeral and intermittent streams on the Rosemont
Mine site would have a significant impact on the physical, chemical, and biological integrity of
the Nation’s waters. With respect to physical integrity, if the Clean Water Act does not apply to
this site, Rosemont could bury this intricate network of tributaries under 1.9 billion tons of waste
rock, obstructing “the very rush of water,” See Moses, 496 F.3d at 989, conveyed by these
tributaries during ordinary storm events and thereby impairing their ability to dissipate flood
flows and filter pollutants. 43 In comments on Rosemont’s 404 Permit, EPA explained that the
discharge of toxic waste rock and mine tailings into the waters at the mine site “will result in
direct and secondary adverse effects to the ecological functions at the discharge sites and in
adjoining downstream tributaries through changes in flow patterns, water circulation, sediment
storage and transport and various water quality parameters.” 44

        In addition to these physical and chemical impacts, the Corps’ exclusion of ephemeral
tributaries from the protections of the Clean Water Act would degrade the biological integrity of
the watershed. As EPA concluded, the fill activities at the mine site would “reduce aquatic plant


43
   2008 Ephemeral Streams Report at 14 (explaining that “the vast extent of . . . arid and semi-
arid watersheds makes their runoff production significant, and their proper management
important”); EPA Connectivity Report at 3-23.
44
   EPA 2017 Significant Degradation Letter at 2.


                                                 9
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 56 of 71




and animal species abundance and diversity, and disrupt normal functions of the aquatic
ecosystem leading to significant reductions in overall biological productivity.” 45

         A jurisdictional waiver would give Rosemont a free pass to circumvent its obligation to
mitigate these adverse impacts to the chemical, physical, and biological integrity of the aquatic
ecosystem. See 40 C.F.R. §§ 230.10(d), 230.91(a). This outcome is especially troubling for two
reasons. First, the Corps has an obligation to ensure adequate mitigation to offset the
unavoidable impacts of dredge and fill activities on waters of the United States. Id. § 230.03(a).
It cannot grant a permit without ensuring that prerequisite has been met. Id. § 230.10(d).
Second, both EPA and the Tribes have already documented the fatal flaws and inadequacies in
Rosemont’s proposed mitigation measures. 46 The Corps cannot disclaim jurisdiction over the
site, circumvent these adverse findings, and thereby allow the unmitigated destruction of the
Nation’s waters.

        For these reasons, both the Corp’s Los Angeles District and EPA determined that the 404
Permit would cause significant degradation to the Nation’s waters and was contrary to public
interest. 47 These uncontroverted findings show that revoking jurisdiction over the site based on
the Navigable Waters Rule would be inconsistent with the Act’s objective and must be rejected
as unreasonable. See Rapanos, 547 U.S. at 776 (Kennedy, J., concurring) (rejecting
interpretation that would be inconsistent with the Clean Water Act’s purpose); Cty. of Maui,
Haw. v. Haw. Wildlife Fund, 140 S. Ct. 1462, 1476 (2020) (rejecting interpretation of Clean
Water Act that defied “the statutory purposes Congress sought to achieve.”).

        In fact, the Rule, by categorically eliminating Clean Water Act protections for ephemeral
streams, would cause devastating impacts far beyond this case. The Rule would deprive the vast
majority of surface waters in Arizona and the desert southwest of protection, including all of the
similarly situated ephemeral tributaries that are “critically important to the chemical, physical,
and biological integrity of the Nation’s waters, particularly in the southwestern region of the
United States.” 48 Scientists have unequivocally concluded that eliminating protections for these
ephemeral streams would have “severe and long-lasting negative consequences” for the Nation’s


45
   Id. at 17.
46
   See generally Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to
Edwin S. Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps of
Eng’rs, Analysis of the Final Habitat Mitigation and Monitoring Plan Permit No. SPL-2008-
00816-MB Rosemont Copper Project Dated September 12, 2017 (Nov. 30, 2017) (attached as
Exhibit 14); Tohono O’odham Nation, et al. v. Helmlinger, et al., No. 4:19-00205-FRZ,
Complaint, Dkt. 1 ¶¶ 194–208, 320–26 (D. Ariz. 2019).
47
   Letter from Colonel D. Peter Helmlinger, Commander, S. Pac. Div., U.S. Army Corps
of Eng’rs, to Patrick Merrin, Vice President Hudbay – Ariz. Business Unit, Rosemont
Copper Co. at 1–2 (Dec. 28, 2016) (attached as Exhibit 15); see generally EPA 2017 Significant
Degradation Letter.
48
   Memorandum from Alison Cullen, Chair, SAB WOTUS Work Group to Members of the
Chartered SAB and SAB Liaisons, Re: Preparation for Chartered Science Advisory Board (SAB)
Discussion of EPA’s Proposed Waters of the U.S. (WOTUS) Rule at 3 (May 15, 2019)
[hereinafter “SAB 2019 Memo”] (attached as Exhibit 16).


                                                10
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 57 of 71




waters, a result directly contrary to the Clean Water Act’s objective. 49 The Corps has failed to
address this uncontroverted evidence. 50

        In addition to defeating the overall objective of the Clean Water Act, revoking the PJD
over the streams on the Rosemont Mine site conflicts with the plain text of the Clean Water Act,
as well as binding Supreme Court precedent. 51 As one federal court recently explained,
“Rapanos is unambiguously against the construction offered in the plurality opinion, on which
the New Rule is modeled.” See Colorado Stay Order at 25. Justice Kennedy and the four-justice
dissent wholly rejected Justice Scalia’s attempt, which the Navigable Waters Rule adopts, to
categorically eliminate jurisdiction over ephemeral streams based on the lack of “relatively
permanent flows,” concluding that such a novel limitation “is inconsistent with the Act’s text,
structure, and purpose.” Rapanos, 547 U.S. at 768 (Kennedy, J., concurring); see also id. at
800–04 (holding that such a requirement is a “statutory invention” that creates “arbitrary
jurisdictional lines.”). This holding “unambiguously . . . forecloses” the Corps’ attempt to
resurrect a relatively-permanent-flow requirement, as it did in the Rule, let alone apply that test
to the facts of this case. See Colorado Stay Order at 25 (citing Nat’l Cable & Telecomms. Ass’n
v. Brand X Internet Servs., 545 U.S. 967, 982 (2005).

        Given the extraordinary resources at risk here, EPA, not the Corps, has the authority to
make a jurisdictional determination for the waters at the Rosemont mine site, in accordance with
the Memorandum of Agreement between the Corps and EPA concerning determinations of
jurisdiction under the 404 program. 52 As noted above, EPA concluded that the mine will cause
significant degradation to waters, including Special Aquatic Sites, in and around the mine site, 53
making this a “special case” with “significant issues” that must be addressed under the Clean
Water Act. 54




49
   Letter from S. Mažeika P. Sullivan, et al. to Andrew Wheeler, Administrator U.S. EPA at 2
(April 5, 2019) (attached as Exhibit 17); 80 Fed. Reg. 37,054, 37,056 (June 29, 2015) (“[I]f these
waters are polluted or destroyed, there is a significant effect downstream.”)
50
   SAB 2019 Memo at 2; Letter from Dr. Michael Honeycutt, Chair Science Advisory Board to
Andrew Wheeler, Administrator EPA (Feb. 27, 2020) (attached as Exhibit 18).
51
   See Letter from Jennifer Chavez, Earthjustice to EPA Docket Center (April 15, 2019)
(attached as Exhibit 19).
52
   U.S. Army Corps of Eng’rs & Envtl. Prot. Agency, Memorandum of Agreement:
Determination of Geographic Jurisdiction of the Section 404 Program and Application of
Exemptions Under CWA Section 404(f) § III (1989), https://www.epa.gov/cwa-
404/memorandum-agreement-determination-geographic-jurisdiction-section-404-program-and
[hereinafter “1989 MOA”].
53
   See EPA 2017 Significant Degradation Letter.
54
   1989 MOA § III.


                                                11
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 58 of 71




     D. Revoking Jurisdiction Would Create a Regulatory Void Leading to Unregulated
        and Unacceptable Impacts to the Nation’s Waters.

        Arizona depends on the Clean Water Act, and in particular the 401 Certification
process, 55 to protect ephemeral streams from the unacceptable impacts of dredge and fill
operations. 56 The Arizona Department of Environmental Quality (ADEQ) relied on this
authority to condition Rosemont’s proposal to discharge fill material into ephemeral streams on
the mine site. 57 Among other things, ADEQ imposed a “surface water mitigation plan” to offset
reductions in flows to downstream Outstanding Arizona Waters. 58 If, however, the Corps were
to revoke its jurisdiction over the ephemeral streams on the mine site, it would eliminate
Arizona’s ability to use the 401 certification process to condition Rosemont’s filling of
ephemeral streams and enforce those requirements.

       Revoking Clean Water Act jurisdiction would also foreclose ADEQ’s ability to regulate
Rosemont’s dredge and fill activities under state law. As it stands, Arizona lacks any program to
regulate fill activities in ephemeral streams. Moreover, Arizona law currently prohibits ADEQ
from regulating discharges into ephemeral streams, unless they are covered by the Clean Water
Act. See AZ Rev. Stat. § 49-104(A)(16). Thus, if the Corps acts to strip these streams of Clean
Water Act protection, it would leave ADEQ with no authority under state law to protect them
from the impacts of Rosemont’s dredge and fill operations. 59

      Faced with this regulatory void, ADEQ pleaded with the Corps and EPA for a “delayed
implementation” of the Rule because it lacked a “state-level program designed specifically to


55
   Congress empowered states to approve, condition, or deny any 404 permits granted by the
Corps. 33 U.S.C. § 1341(a)(1). This state certification requirement is “essential in the scheme to
preserve state authority to address the broad range of pollution, as Senator Muskie explained on
the floor when what is now § 401 was first proposed.” S.D. Warren Co. v. Maine Bd. of Envtl.
Prot., 547 U.S. 370, 386 (2006).
56
   See U.S. EPA & Dep’t of Army, Regulatory and Programmatic Assessment for the Proposed
Revised Definition of “Waters of the United States” (Dec. 11, 2018), Appendix B at 73 (attached
as Exhibit 20). Apart from the 401 Certification process, Arizona lacks any program to regulate
the discharge of fill material into ephemeral streams.
57
   ADEQ, Clean Water Act Section 401 Water Quality Certification: U.S. Army Corps of Eng’rs
Public Notice/Application No.: SPL-2008-00816-MB (2015) (attached as Exhibit 21).
58
   Id. at 6–7; Rosemont Copper Co., Surface Water Mitigation Plan (2014) (attached as Exhibit
22).
59
   In a recent slideshow, ADEQ depicted the current lack of any state law or program to regulate
the discharge of fill material into ephemeral streams or any other waters no longer covered by the
Clean Water Act. ADEQ, Arizona Surface Water Protection Program, PowerPoint Presentation
to Scientific Advisory Group at 4 (April 22, 2020) (attached as Exhibit 23). Just last month,
ADEQ released a draft proposal for new “Waters of the State” legislation that would provide
limited coverage of ephemeral streams and create a limited state dredge and fill program.
ADEQ, Request for Input: Discharges of Dredged or Fill Material (Nov. 19, 2020) (attached as
Exhibit 24). Final enactment is still likely far off, with the legislative proposal having just
entered the public input stage. Id.


                                               12
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 59 of 71




protect and restore surface water quality.” 60 By ADEQ’s own estimate, the state needs until
2023, at the earliest, before it might have the legislative authority and regulatory program to
control discharges into ephemeral streams. 61 The Corps must heed these requests and retain
jurisdiction over the ephemeral streams on the Rosemont mine site.

     E. The Corps Must Hold a Public Hearing and Engage in Consultation With the Tribes
        on Any Proposal to Reverse the PJD.

        Before making any decision to modify or withdraw the PJD for the Rosemont mine, the
Corps would have to undertake a substantial re-evaluation of its analysis and decision on the PJD
and 404 Permit. In these circumstances, the Corps must make its new analysis available to the
public and the Tribes, hold a public hearing on the analysis and reversal of the PJD, and engage
in government-to-government consultation with the Tribes before making a new decision on the
PJD and 404 Permit. Failure to do so would violate the National Environmental Policy Act
(NEPA), the Clean Water Act, and the National Historic Preservation Act (NHPA).

        NEPA requires agencies to ensure that environmental information is made available to
the public “before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(b)
(emphasis added). NEPA also requires that an agency hold a public hearing “whenever
appropriate or in accordance with statutory requirements applicable to the agency.” Id. §
1506.6(c). The Clean Water Act provides that the Corps may issue a 404 permit only “after
notice and opportunity for public hearings.” 33 U.S.C. § 1344(a). Additionally, a hearing is
required in connection with a 404 Permit whenever such “a public hearing is needed for making
a decision on such permit.” 33 C.F.R. § 327.4(a); see also id. § 327.3 (defining “public hearing”
to mean a “proceeding conducted for the purpose of acquiring information or evidence which
will be considered in evaluating a proposed [404] permit action,” and defining “permit action” to
mean “the evaluation of and decision on . . . the modification, suspension, or revocation of any
[404] permit”). Requests for public hearing “shall be granted, unless the district engineer
determines that the issues raised are insubstantial or there is otherwise no valid interest to be
served by a hearing.” Id. § 327.4(b).

        The Corps’ new analysis of the PJD for the Rosemont mine would constitute new
information on which the Corps would rely in determining whether to retain jurisdiction over the
ephemeral and intermittent streams at the mine site or to revoke the 404 Permit. Thus, the Corps
would be required to make its analysis available to the public and provide the public with an
opportunity to comment on its new environmental analysis to “weigh in with their views and
thus inform the agency decision-making process.” Bering Strait Citizens for Responsible Dev. v.
U.S. Army Corps of Eng’rs, 524 F.3d 938, 953 (9th Cir. 2008). As noted above, the reversal of
the PJD and a determination that the Corps lacks jurisdiction over the waters at the mine site
would cause significant degradation of the aquatic environment, in violation of the Clean Water

60
   Letter from Misael Cabrera, Director ADEQ to Andrew Wheeler, Administrator EPA at 5
(April 15, 2019) (attached as Exhibit 25).
61
   ADEQ, Arizona Surface Water Protection Program, PowerPoint Presentation to Scientific
Advisory Group at 19 (April 1, 2020) (attached as Exhibit 26); see also ADEQ, Notes from
Scientific Advisory Groups Meeting at 4 (April 1, 2020) (attached as Exhibit 27).

                                                13
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 60 of 71




Act; undermine the Forest Service’s approval and Fish and Wildlife Service’s Biological
Opinion for the mine; and leave a regulatory gap leading to unacceptable impacts on Arizona
waters. Consequently, the Tribes raise specific factual issues demonstrating the need to hold a
public hearing. 33 C.F.R. §§ 327.3, 327.4(a)–(b); 40 C.F.R. § 1506.6(c).

        These impacts also require the Corps to engage in government-to-government
consultation with the Tribes, in accordance with the NHPA, before taking any action to reverse
the PJD or revoke the 404 Permit. The heart of the NHPA is section 106, which requires
consultation between agencies and Indian Tribes on projects that could affect sites that are on, or
could be eligible for, listing in the National Register of Historic Places, including sites that are
culturally significant. 54 U.S.C. §§ 302706(a)–(b), 306108. The agency must ensure that the
consultation process provides the tribe with a “reasonable opportunity to identify its concerns
about historic properties . . . including those of traditional religious and cultural importance,
articulate its views on the undertaking’s effects on such properties, and participate in the
resolution of adverse effects.” 36 C.F.R. § 800.2(c)(2)(ii)(A). The Corps’ own Tribal
Consultation Policy defines consultation as an “open, timely, meaningful, collaborative and
effective deliberative communication process that emphasizes trust, respect, and shared
responsibility.” U.S. Army Corps of Eng’rs, Tribal Consultation Policy § 3(b) (2012).

         The Santa Rita Mountains, including the Rosemont mine site, is a landscape imbued with
cultural significance for the Tribes. It is the location of sacred sites, ancestral villages and
burials, and a source of plant, animal, and mineral resources critical to maintaining the Tohono
O’odham Nation’s culture. 62 In recognition of the area’s importance to the Tribes, the Forest
Service designated it as a Traditional Cultural Property and sought to list it on the National
Register. 63 The Tribes also hold the unique waters that run throughout the mine site as sacred, as
they bring special spiritual and ecological importance to the land. 64 Given the importance of the
resources at risk, and the potentially devastating results should the Corps reverse the PJD for the
mine site, the Tribes request consultation with the Corps should the agency proceed with any
proposal to revoke Clean Water Act jurisdiction over the site. Specifically, the Tribes request
that the Corps provide them with any new analysis of the waters at the mine site, as well as any
other critical documents needed to ensure they are on an equal footing with the Corps, and an
initial conversation by virtual meeting or telephone about the Corps’ plans and the requisite
consultation process. The consultation must recognize the government-to-government
relationship between the Corps and the Tribes, and be conducted in a “sensitive manner
respectful of tribal sovereignty” and the Tribes’ distinctive needs. 36 C.F.R. § 800.2(c)(2)(ii)(B)
& (C).

                                               *****


62
   NRHP Registration Form at 3–15.
63
   See generally id.
64
   Ned Norris, Jr., Chairman and Wavalene M. Romero, Vice Chairwoman, Tohono O’odham
Nation, Objection to the Rosemont Copper Project Final Environmental Impact Statement
(“FEIS”) and Proposed Record of Decision (“ROD”), Responsible Official: James Upchurch,
Forest Supervisor, Coronado National Forest, Nogales Ranger District at 7–8, 21 (2014)
(attached as Exhibit 28).


                                                 14
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 61 of 71




       In light of the above, the Tohono O’odham Nation, Pascua Yaqui Tribe, and Hopi Tribe
respectfully request that the Corps retain jurisdiction over the ephemeral streams on the
Rosemont mine site.

              Sincerely,

                            /s/ Stuart Gillespie
                            STUART C. GILLESPIE
                            Staff Attorney
                            Earthjustice, Rocky Mountain Office
                            633 17th Street, Suite 1600
                            Denver, CO 80202
                            T: 303.996.9616
                            F: 303.623.8083
                            sgillespie@earthjustice.org

                            CAITLIN MILLER
                            Associate Attorney
                            Earthjustice, Rocky Mountain Office
                            633 17th Street, Suite 1600
                            Denver, CO 80202
                            T: 303.996.9613
                            F: 303.623.8083
                            cmiller@earthjustice.org

                            Counsel for the Tohono O’odham Nation,
                            Pascua Yaqui Tribe, and Hopi Tribe

cc:    Brigadier General D. Peter Helmlinger, via email Annette.b.kuz@usace.army.mil
       Tomas Torres, via email Torres.Tomas@epa.gov
       Amy Lueders, via email amy_lueders@fws.gov
       Jeff Humphrey, via email jeff.humphrey@fws.gov
       Chairman Grijalva, via email steve.feldgus@mail.house.gov;
         Brandon.bragato@mail.house.gov
       Chuck Huckleberry, via email chuck.huckleberry@pima.gov
       Barbara LaWall, via email Barbara.lawall@pcao.pima.gov
       Regina Nassen, via email Regina.nassen@pcao.pima.gov
       Simi Bhat, via email simi.bhat@usdoj.gov
       Andrew Smith, via email Andrew.smith@usdoj.gov




                                             15
      Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 62 of 71




                                    EXHIBIT LIST

Ex.                                             Name
 1      Suzanne Griset, SWCA Envtl. Consultants, William Gillespie, Coronado Nat’l
        Forest, and Mary Farrell, Trans-Sierran Archaeological Research, National Register
        of Historic Places Registration Form for Ce:Wi Duag (“Long Mountain” in
        O’odham) (2012)
2       Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin
        S. Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps
        of Eng’rs, Environmental Consequences of the Proposed Rosemont Copper Mine:
        Significant Degradation to Waters of the United States (Nov. 30, 2017)
3       U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper
        Project Vol. 1 (2013) (Excerpted)
4       U.S. Forest Serv., Final Environmental Impact Statement for the Rosemont Copper
        Project Vol. 2 (2013) (Excerpted)
5       WestLand Resources, Inc., Preliminary Jurisdictional Determination for the
        Rosemont Project, Pima County, Arizona (2009)
6       Letter from C.H. Huckelberry, Cty. Adm’r, Pima Cty., Ariz., to William James, Nat’l
        Mining Expert, U.S. Army Corps of Eng’rs, and Kerwin Dewberry, Forest
        Supervisor, U.S. Forest Serv. (Sept. 28, 2017)
7       U.S. EPA, Connectivity of Streams and Wetlands to Downstream Waters: A Review
        and Synthesis of the Scientific Evidence (Jan. 2015)

8       Lainie Levick et al., The Ecological and Hydrological Significance of Ephemeral and
        Intermittent Streams in the Arid and Semi-Arid American Southwest (Nov. 2008)
9       David Goodrich et al., Southwestern Intermittent and Ephemeral Stream
        Connectivity, J. AM. WATER RES. ASS’N (2018)
10      Dr. Mark T. Murphy, Vigneto Expert Jurisdictional Report (June 2020) (and
        supporting studies)
11      U.S. Forest Serv., Record of Decision: Rosemont Copper Project and Amendment of
        the Coronado Land and Resource Management Plan (2017) (Excerpted)
12      S. Pac. Div., U.S. Army Corps of Eng’rs, Department of the Army Permit: SPL-
        2008-00816-MB (2019)
13      Steven Spangle, Field Supervisor, Amended Final Reinitiated Biological and
        Conference Opinion for the Rosemont Copper Mine, Pima County, Arizona (2016)
        (Excerpted)
14      Letter from Nancy Woo, Assoc. Dir., Water Div., U.S. Envtl. Prot. Agency, to Edwin
        S. Townsley, Operations and Regulatory Div. Chief, S. Pac. Div., U.S. Army Corps
        of Eng’rs, Analysis of the Final Habitat Mitigation and Monitoring Plan Permit No.
        SPL-2008-00816-MB Rosemont Copper Project Dated September 12, 2017 (Nov.
        30, 2017)
15      Letter from Colonel D. Peter Helmlinger, Commander, S. Pac. Div., U.S. Army
        Corps of Eng’rs, to Patrick Merrin, Vice President Hudbay – Ariz. Business Unit,
        Rosemont Copper Co. (Dec. 28, 2016)



                                           16
     Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 63 of 71




16     Memorandum from Alison Cullen, Chair, SAB WOTUS Work Group to Members of
       the Chartered SAB and SAB Liaisons, Re: Preparation for Chartered Science
       Advisory Board (SAB) Discussion of EPA’s Proposed Waters of the U.S. (WOTUS)
       Rule (May 15, 2019)
17     Letter from S. Mažeika P. Sullivan, et al. to Andrew Wheeler, Administrator U.S.
       EPA (April 5, 2019)
18     Letter from Dr. Michael Honeycutt, Chair Science Advisory Board to Andrew
       Wheeler, Administrator EPA (Feb. 27, 2020)
19     Letter from Jennifer Chavez, Earthjustice to EPA Docket Center (April 15, 2019)

20     U.S. EPA & Dep’t of Army, Regulatory and Programmatic Assessment for the
       Proposed Revised Definition of “Waters of the United States” (Dec. 11, 2018),
       Appendix B
21     Ariz. Dep’t of Envtl. Quality, Clean Water Act Section 401 Water Quality
       Certification: U.S. Army Corps of Eng’rs Public Notice/Application No.: SPL-2008-
       00816-MB (2015)
22     Rosemont Copper Co., Surface Water Mitigation Plan (2014)

23     ADEQ, Arizona Surface Water Protection Program, PowerPoint Presentation to
       Scientific Advisory Group (April 22, 2020)
24     ADEQ, Request for Input: Discharges of Dredged or Fill Material (Nov. 19, 2020)

25     Letter from Misael Cabrera, Director ADEQ to Andrew Wheeler, Administrator EPA
       (April 15, 2019)
26     ADEQ, Arizona Surface Water Protection Program, PowerPoint Presentation to
       Scientific Advisory Group (April 1, 2020)
27     ADEQ, Notes from Scientific Advisory Groups Meeting (April 1, 2020)

28     Ned Norris, Jr., Chairman and Wavalene M. Romero, Vice Chairwoman, Tohono
       O’odham Nation, Objection to the Rosemont Copper Project Final Environmental
       Impact Statement (“FEIS”) and Proposed Record of Decision (“ROD”), Responsible
       Official: James Upchurch, Forest Supervisor, Coronado National Forest, Nogales
       Ranger District (2014)




                                          17
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 64 of 71




 EXHIBIT C
      Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 65 of 71

                                DEPARTMENT OF THE ARMY
                                 U.S. ARMY CORPS OF ENGINEERS
                                      LOS ANGELES DISTRICT
                               915 WILSHIRE BOULEVARD, SUITE 930
                               LOS ANGELES, CALIFORNIA 90017-3489



                                    December 17, 2020



Mr. Stuart C. Gillespie
Earthjustice
Rocky Mountain Office
633 17th Street, Suite 1600
Denver, CO 80202

SUBJECT: Tribal Consultation Concerning HudBay Mineral's Approved Jurisdictional
Determination requests

Dear Mr. Gillespie:

     This is in response to your letter dated December 8, 2020, entitled "Supplemental
 Letter on Clean Water Act Section 404 Permit No. SPL -2008 -0816 -MB for the
 Rosemont Copper Mine" addressed to General Heimlinger, U.S. Army Corps of
 Engineers, Division Commander, Northwest Division. Your letter was forwarded to the
 Los Angeles District for response. On behalf of the Tohono O'odahm Nation, the Hopi
Tribe, and the Pascua Yaqui Tribe (collectively, "Tribes"), you have requested
government -to -government consultation with the U.S. Army Corps of Engineers
 ("Corps") before a decision is made on any approved jurisdictional determination
 ("AJD") request related to the Rosemont Copper Mine. Pursuant to the Corps' tribal
consultation policy, and in the spirit of cooperation, I would be pleased to meet with the
Tribal leaders for the Tribes to hear their concerns prior to finalizing the approved
jurisdictional determinations ("AJ Ds").

    On September 20, 2019, HudBay Minerals submitted to the Los Angeles District two
requests for AJDs for lands associated with the Rosemont Copper Mine. One of the
AJD requests covers the 8,676 -acre project site located on the east side of the Santa
Rita Mountains. The second AJD request covers an additional 757 acres cbmprising
the Rosemont Project's Utility Corridor and West Side Operations located on the west
side of the Santa Rita Mountains. To facilitate a productive government-to -government
meeting, I am providing HudBay Mineral's AJD requests and additional information that
Hudbay Mineral has provided the Los Angeles District in support of their request. I am
carefully considering this information, as well as the information you provided in your
December 8, 2020, letter as part of the decision -making on the AJD requests. I
encourage the Tribes to provide any additional information that would assist us in our
review of the AJD requests. On June 22, 2020, the Navigable Waters Protection Rule
became effective. Therefore, the Los Angeles District is reviewing the AJD requests
consistent with the NWPR, as this is the rule currently in place.
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 66 of 71




                                            -2-



    I welcome the opportunity to conduct a joint government-to-government consultation
with the Tribes. I request your assistance in arranging this important meeting with the
Tribes as soon as possible. Due to the ongoing pandemic, the meeting will be virtual. I
am available and would like to meet in January 2021.

      Please contact Mr. David Castanon, Chief of our Regulatory Division at
david.i.castanonusace.army.mil, or at (805) 585-2141 to confirm the meeting date and
time as soon as possible.

                                              Very Respectfully,




                                                       BALTEN
                                              Colonel, U.S. Army
                                              Commanding

Enclosures

cc:

Chairman Ned Norris, Jr., Tohono O'odham Nation
Chairman Peter Yucupicio, Pasqua Yaqui Tribe
Chairman Timothy L. Nuvangyaoma, Hopi Tribe
Andre Lauzon, Vice President, Arizona Business Unit, Hudbay Minerals
Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 67 of 71




 EXHIBIT D
      Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 68 of 71

                               DEPARTMENT OF THE ARMY
                                U.S. ARMY CORPS OF ENGINEERS
                                     LOS ANGELES DISTRICT
                              915 WILSHIRE BOULEVARD, SUITE 930
                              LOS ANGELES, CALIFORNIA 90017-3489



                                     January 8, 2021



SUBJECT: Tribal Consultation Concerning HudBay Mineral's Approved Jurisdictional
Determination Requests (AJDs) relating to the Rosemont Copper Mine




Mr. Stuart C. Gillespie
Earthjustice
Rocky Mountain Office
633 17th Street, Suite 1600
Denver, CO 80202

Dear Mr. Gillespie:

   This letter concerns my December 17, 2020 letter offering government-to   -




government consultation with the Tohono O'odham Nation, the Pasqua Yaqui Tribe,
and the Hopi Tribe on the above -referenced AJDs currently under review by the Los
Angeles District.

   Pursuant to the attached January 4, 2021 memorandum from the Office of the
Assistant Secretary of the Army for Civil Works, the offer to conduct government -to   -




government consultation on these AJD requests is rescinded.

                                              Sincerely,




                                                      Balten
                                              Colonel, U.S. Army
                                              Commanding


cc:

Chairman Ned Norris, Jr., Tohono O'odham Nation
Chairman Peter Yucupicio, Pasqua Yaqui Tribe
Chairman Timothy L. Nuvangyaoma, Hopi Tribe
Andre Lauzon, Vice President, Arizona Business Unit, Hudbay Minerals
       Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 69 of 71
                                  DEPARTMENT OF THE ARMY
                                OFFICE OF THE ASSISTANT SECRETARY
                                            CIVIL WORKS
                                        108 ARMY PENTAGON
                                     WASHINGTON DC 20310-0108




SACW                                                                          January 2021


MEMORANDUM FOR COMMANDING GENERAL, U.S. ARMY CORPS OF ENGINEERS

SUBJECT: U.S. Army Corps of Engineers (USACE) Tribal Consultation Associated With A
Draft Approved Jurisdictional Determination (AJD)


1. References:

   a. USACE Tribal Consultation Policy dated November 01, 2012, and associated references.

   b. Consultation and Coordination with Indian Tribal Governments, Executive Order 13175,
dated November 06, 2000.

   c. Department of the Army American Indian and Alaska Native Policy dated October 24,
2012.

    d. Letter dated December 8, 2020 from Earthjustice to BG Helmlinger, Commanding
General, Northwestern Division, U.S. Army Corps of Engineers, et al., subject: Supplemental
Letter on Clean Water Act Section 404 Permit No. SPL-2008-0816-MB for the Rosemont
Copper Mine.

   e. Letter dated December 17, 2020 from COL Balten, Commander, Los Angeles District,
U.S. Army Corps of Engineers, to Earthjustice, subject: Tribal Consultation Concerning HudBay
Minerals’ Approved Jurisdictional Determination Requests.

2. Purpose. The purpose of this memorandum is to provide direction to the U.S. Army Corps of
Engineers (USACE) on tribal consultation requirements when issuing an approved jurisdictional
determination (AJD) and to direct that the letter dated December 17, 2020 (reference e) be
rescinded immediately.

3. Background. An AJD is issued by USACE as a public service. AJDs perform a limited
function to state the presence or absence of waters of the United States on a parcel, or provide
a written statement and map identifying the limits of waters of the United States on a parcel (see
33 CFR 331.2}. As such, AJDs simply determine whether the criteria of the rule defining waters
of the United States is satisfied for a given parcel, which would then confer federal jurisdiction
over that parcel. A corollary to this is that factors unrelated to whether the criteria of the
applicable waters of the United States rule is satisfied for a parcel, such as the assertion that a
finding (or lack thereof) of jurisdiction would have effects on a tribe, is irrelevant to the
determination of whether the parcel is in fact jurisdictional, which is the sole function performed
by an AJD. In U.S. Army Corps of Engineers v. Hawkes Co., 136 S.Ct. 1807 (2016), the
Supreme Court held that AJDs constitute final agency action and are therefore subject to judicial
review. Id. at 1814; however, the fact that AJDs constitute final agency action does not
necessitate the conclusion that tribal consultation must therefore be undertaken. The federal
government regularly takes final action for which it does not consult with tribes if such action
          Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 70 of 71
SACW
SUBJECT: U.S. Army Corps of Engineers (USACE) Tribal Consultation Associated With A
Draft Approved Jurisdictional Determination (AJD)



does not have an effect on tribes. To accept the premise that Hawkes compels consultation
simply because an AJD is a final agency action, would require concluding that USACE is bound
to consult with tribes on matters for which consultation can have no functional impact because
its discretion is constrained by law. The Supreme Court has held consultation is not required
under such circumstances in the context of the Endangered Species Act. See National Ass’n of
Home Builders v. Defenders of Wildlife, 551 U.S. 644, 671 (2007) (holding that an agency lacks
authority to add separate prerequisites when considering whether enumerated statutory criteria
were satisfied); see also Alaska Wilderness League v. Jewell, 788 F.3d 1212, 1225 (9th Cir.
2015) (“[D]etermining whether the statutory criteria have been achieved does not trigger ESA’s
consultation requirement”) (emphasis in original). This is instructive with respect to tribal
consultation on AJDs because USACE similarly lacks discretion to consider factors other than
the criteria set forth in the rule defining waters of the United States when determining whether a
parcel contains jurisdictional waters.

4. The Navigable Waters Protection Rule (NWPR) (33 CFR 328.3) sets forth the definition for
what is/is not jurisdictional under the Clean Water Act (CWA). 1 There was substantial tribal
consultation during the rulemaking for the NWPR, which was the appropriate time for tribes to
provide information as to which waters they thought should be jurisdictional under the CWA.
Aquatic resources may also be subject to the Rivers and Harbors Act of 1899 (RHA). Aquatic
resources on a parcel are already subject to the CWA and/or RHA, or not, based on the law. An
AJD merely provides the public with specific information on the status of federal jurisdiction for
the particular aquatic resources on the subject parcel for future planning and decision-making
purposes. Moreover, USACE lacks authority to consider factors other than whether waters on
the parcel meet the definition of waters of the United States when determining whether it has
jurisdiction over the parcel, which would render any tribal consultation at the AJD stage as moot.

5. Existing Tribal Consultation Policies. Under the various references listed in paragraph 1,
each agency shall consult, to the greatest extent practicable and to the extent permitted by law,
with tribal governments prior to taking actions that affect federally recognized tribal
governments. An AJD is not an action that “affects” tribal governments. Although the Tribal
Consultation Policy (paragraph 1.a) states that, “Requests for consultation by a Tribe to USACE
will be honored,” the intent behind what triggers consultation is laid out in the references in
paragraph 1 and would not include an AJD action. The relevant action that may affect tribes is
determining the definition of which waters are waters of the United States rather than a separate
determination by USACE that a given water meets the regulatory definition. As stated in the
previous section, there was fulsome tribal consultation on the NWPR which provides the current
definition.

6. For example, under Executive Order 13175 (paragraph 1.b), consultation and coordination
with Tribal Governments occurs during the development of Federal policy. Policies that have
tribal implications which trigger such requirements “refers to regulations, legislative comments
or proposed legislation, and other policy statements or actions that have substantial direct
effects on one or more Indian tribes, on the relationship between the Federal Government and
Indian tribes, or on the distribution of power and responsibilities between the Federal



1
    The NWPR is currently enjoined in the State of Colorado.
                                                     2
        Case 4:20-cv-00266-RM Document 26-1 Filed 03/04/21 Page 71 of 71
SACW
SUBJECT: U.S. Army Corps of Engineers (USACE) Tribal Consultation Associated With A
Draft Approved Jurisdictional Determination (AJD)



Government and Indian tribes.” An AJD does not fall under one of those categories as
described above in paragraph 3.

7. The DoD policy in paragraph 1.c. states that the policy “recognizes the importance of
understanding and addressing the concerns of Federally-recognized Tribes prior to reaching
decisions on matters that may have the potential to significantly affect tribal rights, tribal lands or
protected tribal resources.” In addition, under paragraph 1.a, consultation is defined as, “Open,
timely, meaningful, collaborative and effective deliberative communication process that
emphasizes trust, respect and shared responsibility. To the extent practicable and permitted by
law, consultation works toward mutual consensus and begins at the earliest planning stages,
before decisions are made and actions are taken; an active and respectful dialogue concerning
actions taken by the USACE that may significantly affect tribal resources, tribal rights (including
treaty rights) or Indian lands.” The same Tribal Consultation Policy lays out that “individual
projects, programs, permit applications, real estate actions, promulgation of regulations and
policies” would be actions that trigger tribal consultation, and an AJD is not included as a similar
action to those listed. As provided in paragraph 3, an AJD has no room for deliberation or
“shared responsibility” and there is no option for a “mutual consensus.” An AJD is not an action
that could “significantly affect tribal resources, tribal rights…or Indian lands.” There is no
opportunity for tribal input on USACE’s determination other than if a tribe wishes to provide
information they believe may help inform USACE’s AJD as USACE uses various sources of
information and data to inform their determination; however, such information sharing can be
provided outside of the consultation arena.

8. Directive. In light of the foregoing, I direct the Los Angeles District Commander's letter
initiating tribal consultation on the draft AJD for the Rosemont Copper Mine Project be
rescinded. I further direct that, as a matter of nationwide programmatic policy, USACE shall not
initiate tribal consultation on any future AJDs. Should a tribe request consultation with respect to
a given project, such consultation should be undertaken at the permit stage rather than on any
AJD that may be requested.

9. Under no circumstances shall the guidance and processes established in this memorandum
be modified, supplemented, amended, or rescinded, directly or indirectly, nor shall USACE take
action not in accordance with the guidance herein, without the express written approval from the
ASA(CW).

10. Questions regarding this memorandum may be directed to Stacey Jensen, at
703-695-6791 or stacey.m.jensen.civ@mail.mil.




                                                   R.D. JAMES
                                                   Assistant Secretary of the Army
                                                    (Civil Works)
CF:
DCG-CEO, USACE
DCW, USACE
CECC-ZA, USACE
                                                  3
